 



Exhibit 10.1
 
STOCK PURCHASE AND INVESTMENT AGREEMENT
among
MarketAxess Technologies Inc.,
Greenline Financial Technologies, Inc.,
The Sellers Named Herein
And
The Sellers’ Representative
Dated as of March 5, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
ARTICLE II TRANSACTIONS AT THE CLOSING
    10  
2.1 Initial Investment
    10  
2.2 TradeHelm Spinoff
    11  
2.3 Purchase and Sale of the Shares
    11  
2.4 Purchase Price
    11  
2.5 Escrows
    11  
2.6 Holdback
    12  
2.7 Restricted Shares
    12  
2.8 Employee Options
    12  
2.9 Closing
    13  
 
       
ARTICLE III PURCHASE PRICE ADJUSTMENTS
    13  
3.1 Purchase Price Adjustments
    13  
3.2 Net Working Capital Adjustment
    13  
3.3 Schedule of Adjustment
    13  
3.4 Working Capital Payment
    14  
3.5 Determination of Company’s Revenue
    15  
3.6 Earnout Payments
    15  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY
    16  
4.1 Organization
    16  
4.2 Authority; Binding Agreements
    16  
4.3 Conflicts; Consents
    17  
4.4 Capitalization; Title to Shares; Subsidiaries
    17  
4.5 Liens
    19  
4.6 Financial Information
    19  
4.7 Undisclosed Liabilities
    20  
4.8 No Change
    20  
4.9 Taxes
    21  
4.10 Intellectual Property
    24  
4.11 Litigation, Etc
    27  
4.12 Employees; Labor Matters
    27  
4.13 Benefit Plans
    28  
4.14 Contracts
    30  
4.15 Real Property
    32  
4.16 Compliance with Laws
    32  
4.17 Insurance
    33  
4.18 Permits
    33  
4.19 Brokers
    33  
4.20 Customer Contracts
    33  
4.21 Customers
    33  
4.22 Accounts Receivable
    34  
4.23 Banking Information
    34  
4.24 Unlawful Payments
    34  

i



--------------------------------------------------------------------------------



 



              Page  
4.25 Affiliate Transactions
    34  
4.26 TradeHelm Assets
    34  
4.27 Accuracy of Information Furnished
    34  
4.28 Sole Representations and Warranties
    34  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLERS
    35  
5.1 Authority; Binding Agreements
    35  
5.2 Conflicts, Consents
    35  
5.3 Litigation
    35  
5.4 Title
    35  
5.5 Accuracy of Information Furnished
    35  
5.6 Sole Representations and Warranties
    36  
5.7 Brokers
    36  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER
    36  
6.1 Organization and Power
    36  
6.2 Authority; Binding Agreements
    36  
6.3 Conflicts; Consents
    36  
6.4 Litigation, Etc
    37  
6.5 Brokers
    37  
6.6 Accuracy of Information Furnished
    37  
6.7 Sole Representations and Warranties
    37  
 
       
ARTICLE VII ADDITIONAL AGREEMENTS AND COVENANTS
    37  
7.1 Expenses
    37  
7.2 Conduct of Business Pending Closing
    37  
7.3 Access and Information
    39  
7.4 Public Announcements
    39  
7.5 Exclusivity
    40  
7.6 Fulfillment of Obligations and Further Assurances
    40  
7.7 Covenant Not to Compete
    40  
7.8 Non-Solicitation
    41  
7.9 Confidential Information
    41  
7.10 Acknowledgments
    41  
7.11 Seller Release
    42  
7.12 Transfer of Title
    42  
7.13 Interim Financial Statements and Reports
    42  
7.14 Delivery of Estimated Net Working Capital
    42  
7.15 Delivery of TradeHelm Valuation
    43  
7.16 WARN Act
    43  
7.17 Company 401(k) Plans
    43  
7.18 Section 280G Approval
    43  
7.19 Continued Indemnification
    44  
 
       
ARTICLE VIII CONDITIONS PRECEDENT
    44  
8.1 Conditions to Obligations of Buyer
    44  
8.2 Conditions to Obligations of The Sellers
    46  

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE IX INDEMNITY
    47  
9.1 Survival
    47  
9.2 Sellers’ Indemnification
    47  
9.3 Buyer’s Indemnification
    48  
9.4 Defense of Claims
    48  
9.5 Adjustment
    49  
9.6 Interest
    49  
9.7 Limitations
    49  
9.8 Further Limits on Indemnification
    51  
9.9 Tax Indemnity
    51  
 
       
ARTICLE X TAX MATTERS
    52  
10.1 Allocation of Tax Liability
    52  
10.2 Filing and Payment Responsibility
    53  
10.3 Conduct of Tax Proceedings
    54  
10.4 Cooperation
    55  
10.5 Transfer Taxes
    55  
10.6 Tax Sharing Agreements
    55  
10.7 Closing Date Activities
    55  
 
       
ARTICLE XI TERMINATION OF AGREEMENT
    56  
11.1 Events of Termination
    56  
11.2 Effect of Termination
    56  
 
       
ARTICLE XII  SELLERS’ REPRESENTATIVE
    56  
12.1 Authorization of the Sellers’ Representative
    56  
12.2 Removal and Replacement
    58  
12.3 Reliance
    58  
12.4 Holdback Amount
    58  
 
       
ARTICLE XIII MISCELLANEOUS
    58  
13.1 Entire Agreement
    58  
13.2 Descriptive Headings; Certain Interpretations
    59  
13.3 Notices
    59  
13.4 Counterparts
    60  
13.5 Survival
    60  
13.6 Benefits of Agreement
    61  
13.7 Amendments and Waivers
    61  
13.8 Assignment
    61  
13.9 Enforceability
    61  
13.10 Governing Law; Venue; Waiver of Jury Trial
    61  
13.11 Disclosure Schedules
    62  
13.12 Waiver of Conflicts
    62  
13.13 Janowski
    62  



iii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AND INVESTMENT AGREEMENT
     THIS STOCK PURCHASE AND INVESTMENT AGREEMENT (this “Agreement”) is dated as
of March 5, 2008, by and among MarketAxess Technologies Inc., a Delaware
corporation (“Buyer”), Greenline Financial Technologies, Inc., an Illinois
corporation (the “Company”), the persons listed as Shareholders on the signature
pages hereto (each, a “Shareholder” and, collectively, the “Shareholders”), and
the persons listed as Option Holders on the signature pages hereto (each, an
“Option Holder” and, collectively, the “Option Holders” and, together with the
Shareholders, the “Sellers”).
     WHEREAS, Buyer desires to purchase the New Company Shares (as defined
below) from the Company in accordance with the terms and conditions of this
Agreement;
     WHEREAS, the Company wishes to contribute cash and certain of its assets to
TradeHelm, Inc., a newly formed Delaware corporation (“TradeHelm”), in exchange
for the TradeHelm Equity (as defined below) and immediately thereafter
(i) distribute the TradeHelm Equity to the Shareholders and Buyer and (ii) issue
the TradeHelm Options (as defined below) to the Option Holders;
     WHEREAS, the Shareholders own and will own immediately prior to Closing (as
defined below), of record and beneficially, all of the issued and outstanding
capital stock of the Company (collectively, the “Shares”); and
     WHEREAS, Buyer desires to purchase the Shares from the Shareholders in
accordance with the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the mutual benefits to be derived from
this Agreement and of the representations, warranties, conditions, agreements
and promises contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement agree as follows:
ARTICLE I
DEFINITIONS
     In this Agreement, the following terms have the meanings set forth below,
which shall be equally applicable to both the singular and plural forms. Any
agreement referred to below shall mean such agreement as amended, supplemented
and modified from time to time to the extent permitted by the applicable
provisions thereof and by this Agreement.
     “2008 Earn-Out Payment” means an amount equal to the lesser of (i) the
amount of the Company’s 2008 Revenue in excess of $7,000,000 multiplied by 50%
and (ii) $1,500,000.
     “2009 Earn-Out Payment” means an amount equal to the lesser of (i) the
amount of the Company’s 2009 Revenue in excess of $9,300,000 multiplied by 30%
and (ii) $1,500,000. Collectively the 2008 Earn-Out Payment and the 2009
Earn-Out Payment shall be referred to as the “Earn-Out Payments.”

 



--------------------------------------------------------------------------------



 



     “Adjusted Tax Reserve” means the amount of current Taxes (excluding
deferred Taxes) accrued as a liability in computing Net Working Capital, reduced
by (i) the Excluded Tax Benefits and (ii) amounts not payable by the Sellers
(directly or out of the Escrow Amount) under Section 10.2(b) and Section 9.9(a)
on account of the then existing balance (if any) in the Adjusted Tax Reserve.
     “Affiliate” means, when used with reference to a specified Person, (i) any
Person that directly or indirectly controls or is controlled by or is under
common control with the specified Person, (ii) any Person that is an officer,
director, general partner, manager or managing member of the specified Person or
of which the specified Person is an officer, director, general partner, manager
or managing member, (iii) any Person that, directly or indirectly, is the
beneficial owner of 10% or more of any class of the outstanding voting
securities of the specified Person, and (iv) such Person’s relatives, including
such Person’s spouse or domestic partner (and relatives of such spouse or
domestic partner), parents, siblings and lineal descendants if such Person is an
individual.
     “Applicable Law” means, with respect to any Person, any domestic or
foreign, federal, provincial, state or local statute, law, ordinance, rule,
regulation, Order, writ, injunction, judgment, decree or other requirement of
any Governmental Authority, each as in effect at the time of Closing, applicable
to such Person or any of its Affiliates or any of their respective properties,
assets, officers, directors or employees (in connection with such officer’s,
director’s or employee’s activities on behalf of such Person or any of its
Affiliates).
     “Benefit Plans” mean all “employee benefit plans” within the meaning of
Section 3(3) of ERISA, all medical, dental, life insurance, equity, bonus or
other incentive compensation, disability, salary continuation, severance,
retention, retirement, pension, deferred compensation, vacation, sick pay or
paid time off plans or policies, and any other plans, agreements (including
employment, consulting and collective bargaining agreements), policies, trust
funds or arrangements (whether written or unwritten, insured or self-insured)
(i) established, maintained, sponsored or contributed to (or with respect to
which any obligation to contribute has been undertaken) by the Company, its
Subsidiaries or any ERISA Affiliate on behalf of any employee, officer,
director, Shareholder or other service provider of the Company or its
Subsidiaries (whether current, former or retired) or their beneficiaries, or
(ii) with respect to which the Company, its Subsidiaries or any ERISA Affiliate
has or has had any obligation on behalf of any such employee, officer, director,
Shareholder or other service provider or beneficiary.
     “Business” means the business and operations presently carried on by the
Company and its Subsidiaries; provided, however, that, except with respect to
the Company’s representations and warranties set forth in Section 4.10 and the
definitions corresponding thereto, the term “Business” shall exclude the
business and operations related to the TradeHelm Assets, as described on
Schedule 4.26. Except as set forth in the previous sentence and as provided in
Section 4.26, all of the TradeHelm Assets related to the TradeHelm Spinoff shall
be excluded from consideration when evaluating the representations and
warranties of the Company set forth in ARTICLE IV.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required by law to be
closed.

2



--------------------------------------------------------------------------------



 



     “Cancelled Employee Options” means the Employee Options cancelled at the
Closing in exchange for TradeHelm Options and a portion of the Cash
Consideration in accordance with Section 2.8.
     “Change of Control Event” means (i) any consolidation or merger of the
Company with or into any other corporation or other entity or Person, or any
other corporate reorganization, in which the Shareholders of the Company
immediately prior to such consolidation, merger or reorganization, own less than
fifty percent (50%) of Company’s voting power of the surviving or resulting
Person immediately after such consolidation, merger or reorganization, (ii) any
transaction or series of related transactions to which the Company is a party in
which in excess of fifty percent (50%) of the Company’s voting power is
transferred, or (iii) any sale, lease or other disposition of all or
substantially all of the assets of the Company.
     “Closing Share Price” means $9.643.
     “Code” means the United States Internal Revenue Code of 1986, as amended.
     “Company Proprietary Software” means those items listed under the heading
“Products” on Schedule 4.10(a) and all other Software related to the Business of
the Company in which the Company or any of its Subsidiaries has a proprietary
interest and all Intellectual Property embodied in or related thereto.
     “Company’s 2008 Revenue” means the Net Revenue for the twelve (12) calendar
months ending December 31, 2008, as finally determined pursuant to Section 3.5.
     “Company’s 2009 Revenue” means the Net Revenue for the twelve (12) calendar
months ending December 31, 2009, as finally determined pursuant to Section 3.5.
     “Company’s Knowledge” means the actual knowledge of Braden Janowski, Josh
Tolman, Gabriel Schuetzner, Joseph Wagner and Michael Sellers after such due
inquiry and investigation as are consistent with each of his duties within the
Company.
     “Company’s Stock Option Plan” means the Greenline Financial Technologies,
Inc. Stock Option Plan, as adopted June 25, 2003 and amended and restated
thereafter.
     “Company Technology” means the Company Proprietary Software and all other
Intellectual Property owned, used, or held for use by or licensed to, the
Company or any of its Subsidiaries.
     “Competing Business” means any business engaged in financial information
exchange communications testing, monitoring or support solutions used or useful
in connection with electronic trading or electronic communications, any business
that produces, sells, distributes or licenses any products or services that are
the same as or substantially similar to any products and services produced,
sold, distributed or licensed by the Company or its Subsidiaries on or prior to
the Closing, or any other business or activity similar to or competitive with
any business or activity conducted by the Company or its Subsidiaries; provided,
however, that the term “Competing Business” shall not be deemed to include the
contemplated business and operations of TradeHelm relating to the assets set
forth on Schedule 4.26.

3



--------------------------------------------------------------------------------



 



     “Confidential Information” means any confidential information or trade
secrets of the Company or any of its Subsidiaries, including but not limited to,
personnel information, know-how and other technical information, customer lists,
customer information and supplier information.
     “Copyrights” means all unregistered copyrights, copyright applications and
copyright registrations and renewals in connection therewith, in both published
works and unpublished works, and all works of authorship, and moral and economic
rights of authors and inventors (however denominated).
     “Environmental Condition” means any condition or circumstance, including
the presence of Hazardous Substances, whether created by the Company, any of its
Subsidiaries or any third party, at or relating to any property or premises of
the Company or any of its Subsidiaries that did, does or may reasonably be
expected to (a) require abatement or correction under an Environmental Law,
(b) give rise to any civil or criminal liability on the part of the Company or
any of its Subsidiaries under an Environmental Law, or (c) create a public or
private nuisance.
     “Environmental Law” means all Applicable Laws and Orders relating to
pollution or protection of human health, public safety or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) as they currently exist, including, without
limitation, laws relating to public health and safety, worker health and safety,
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes into the environment,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of hazardous materials, as
well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any laws, rules, or regulations related thereto.
     “ERISA Affiliate” means any entity required to be aggregated in a
controlled group or affiliated service group with the Company for purposes of
ERISA or the Code (including under Section 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA), at any relevant time.
     “Estimated Net Working Capital” means a good faith estimate of Net Working
Capital as of the close of business on the date immediately preceding the
Closing Date as mutually agreed to by Buyer and the Sellers’ Representative or,
in the absence of such agreement, a good faith estimate of Net Working Capital
as of the close of business on the date immediately preceding the Closing Date
as determined by the Sellers’ Representative.
     “Excluded Tax Benefits” means the Tax savings arising in the Pre-Closing
Tax Periods from deductions by the Company or any of its Subsidiaries in such
periods attributable to the exercise or cancellation of the Employee Options as
contemplated by this Agreement.
     “Existing Contracts” means all of the Company’s and its Subsidiaries’
contracts, leases, subleases, licenses, Permits, purchase and sale orders and
any other agreements, commitments or binding arrangements or understandings,
whether written or oral, to which the Company or any

4



--------------------------------------------------------------------------------



 



of its Subsidiaries is party, including each amendment, modification, renewal or
extension or other ancillary document pertaining thereto, including, but not
limited to, those contracts set forth on Schedule 4.14(a).
     “GAAP” means, at a given time, United States generally accepted accounting
principles.
     “Governmental Authority” means any foreign, United States federal, state,
local, provincial or municipal government or any subdivision thereof, any
regulatory or administrative authority, or any agency or commission or any
court, tribunal or judicial or arbitral body.
     “Hazardous Substances” means (i) any pollutants, contaminants, toxic or
hazardous gaseous, liquid or solid material or waste that may or could pose a
hazard to the environment or human health or safety and (ii) any regulated
substance or waste under any Applicable Laws or Orders that have been enacted,
promulgated or issued by any Governmental Authority concerning protection of the
environment.
     “Holdings” means MarketAxess Holdings Inc., a Delaware corporation.
     “Income Tax Return” means any Tax Return relating to any federal, state,
local or foreign Tax based on, or measured by reference to, net income.
     “Indebtedness” with respect to any Person means (i) any indebtedness or
other obligation for borrowed money, other than accounts payable included in
current liabilities and incurred in respect of property purchased in the
Ordinary Course of Business; (ii) any obligation incurred for all or any part of
the purchase price of property or other assets or for the cost of property or
other assets constructed or of improvements thereto; (iii) the face amount of
all letters of credit issued for the account of such Person; (iv) obligations
(whether or not such Person has assumed or become liable for the payment of such
obligation) secured by Liens; (v) capitalized lease obligations; (vi) unfunded
obligations for pension, retirement, severance benefits for any officer,
director or employee of such Person; (vii) unfunded obligations for deferred
compensation for any officer, director or employee of such Person; (viii) all
guarantees and similar obligations of such Person; (ix) all accrued interest,
fees and charges in respect of any indebtedness; (x) all bankers acceptances and
overdrafts; and (xi) all interest, prepayment premiums and penalties, and any
other fees, expenses, indemnities and other amounts payable as a result of the
prepayment or discharge of any indebtedness.
     “Intellectual Property” means Copyrights, Patents, Trademarks, trade
secrets, Internet domain names, proprietary rights, Technology, licenses, and
other intellectual property and intellectual property rights on a worldwide
basis, any goodwill associated with any of the foregoing and all copies and
tangible embodiments thereof (in whatever form of medium), and registrations,
applications and renewals for any of the foregoing assets, and all claims or
causes of action arising out of or relating to any infringement or
misappropriation of any of the foregoing.
     “Liability” means any direct or indirect indebtedness, liability, claim,
loss, damage, deficiency, cost, expense, fines, penalties, responsibility or
obligation (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether secured or unsecured, whether choate or
inchoate, whether fixed or unfixed, whether accrued or unaccrued,

5



--------------------------------------------------------------------------------



 



whether liquidated or unliquidated, and whether due or to become due and
regardless of when asserted), including, without limitation, any liability for
Taxes.
     “Lien” means any claim, lien (statutory or otherwise), encumbrance, pledge,
Liability, restriction, charge, instrument, license, preference, priority,
security agreement, covenant, right of recovery, option, charge, hypothecation,
easement, security interest, interest, right of way, encroachment, mortgage,
deed of trust, imperfection of title, prior assignments, Tax (including foreign,
federal, state and local Tax), Order or other encumbrance or charge of any kind
or nature whatsoever including, without limitation (i) any conditional sale or
other title retention agreement and any lease having substantially the same
effect as any of the foregoing; (ii) any assignment or deposit arrangement in
the nature of a security device; and (iii) any leasehold interest, license or
other right, in favor of a third party, to use any portion of the Company’s, or
any of its Subsidiaries’, assets or properties, whether secured or unsecured,
choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or
unnoticed, recorded or unrecorded, contingent or non-contingent, material or
non-material, known or unknown.
     “Material Adverse Change” means any fact, event, circumstance or change
affecting the Company, its Subsidiaries or the Business which individually or in
the aggregate when taken together with one or more other facts, events,
circumstances or changes affecting the Company, its Subsidiaries or the Business
is, or could reasonably be expected to be, adverse in any material respect to
(i) the condition (financial or otherwise), business, prospects, revenue,
profitability, assets, Liabilities or results of operations of the Company, its
Subsidiaries or the Business or (ii) the ability of the Sellers or the Company
to perform their respective obligations hereunder or under the other Operative
Documents; provided, however, that for the purposes of Section 8.1(c): none of
the following shall be deemed in themselves, either alone or in combination, to
constitute or shall be taken into account in determining whether there has been
or will be, a Material Adverse Change: (a) any change in accounting principles
or requirements, or any change in an Applicable Law or interpretation thereof or
(b) any adverse change, effect, event, occurrence, state of facts or development
attributable to, resulting from, or relating to (i) conditions affecting the
industry in which the Company and its Subsidiaries participates, the U.S.
economy as a whole or the capital markets in general or any of the markets in
which the Company and its Subsidiaries operate or (ii) acts of God, fire,
natural disaster, epidemic, riot, terrorism or military action or the threat
thereof.
     “Net Revenue” means, for a particular period of time, the net revenue
recognized by the Company and its Subsidiaries in accordance with GAAP relating
to the Business.
     “Net Working Capital” means, as of a given date, (i) the current assets
(other than cash, the cash contributed to TradeHelm pursuant to Section 2.2,
cash equivalents, deferred tax assets and TradeHelm Assets) of the Company and
its Subsidiaries minus (ii) the current Liabilities of the Company and its
Subsidiaries (other than deferred tax liabilities and any liabilities
contributed to TradeHelm pursuant to the Contribution Agreement referred to in
Section 2.2), as determined in accordance with Section 3.3 hereof. Net Working
Capital (as well as Estimated Net Working Capital) (a) shall be calculated on
the basis and using the same accounting principles, practices, methodologies and
policies used in the preparation of the Latest Balance Sheet, (b) shall be
determined without giving effect to any expenses arising from the exercise or
cancellation of the Employee Options or any of the other transactions
contemplated by this

6



--------------------------------------------------------------------------------



 



Agreement, (c) shall be calculated without reducing the accrued Taxes payable
by, or creating or increasing any Tax asset of, the Company or any of its
Subsidiaries by reason of any Excluded Tax Benefits, and (d) for the avoidance
of doubt, shall include all Tax liabilities, if any, attributable to the
TradeHelm Spinoff and all other transactions related to the TradeHelm Spinoff.
     “Operative Documents” means this Agreement, the Escrow Agreement, the
TradeHelm Agreements, the Transition Services Agreement in the form attached
hereto as Exhibit B, Restricted Stock Agreements and all other agreements to
which any of Buyer, the Sellers, the Company or any of its Subsidiaries is a
party arising out of or in connection with the transactions contemplated by this
Agreement.
     “Order” means any decree, order, injunction, rule, judgment, consent of or
by any Governmental Authority.
     “Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries consistent with past custom and practice during the
one year period preceding this Agreement (including with respect to quantity,
quality and frequency).
     “Patents” means all patents (including all reissues, divisions,
continuations, continuations-in-part, reexaminations and extensions thereof),
patent applications, utility models and design rights.
     “Permits” means all municipal, state, federal, local and foreign consents,
Orders, filings, franchises, permits, approvals, certificates, licenses,
agreements, waivers, quotas, and authorizations held or used in connection with
the Company or its Subsidiaries, or required under any Applicable Law for the
operation of the Business as conducted as of the Closing Date.
     “Person” means any person, firm, corporation, partnership, joint venture,
limited liability company, association or other entity (governmental or
private).
     “Post-Closing Tax Period” means (i) any taxable period beginning after the
close of the Closing Date and (ii) the portion of any Straddle Period beginning
immediately after the close of the Closing Date and ending on the last day of a
Straddle Period.
     “Pre-Closing Tax Period” means (i) any taxable period ending at or before
the close of the Closing Date and (ii) the portion of any Straddle Period
beginning on the first day of such Straddle Period and ending at the close of
the Closing Date.
     “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, suit or other proceeding (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any court or other Governmental Authority or
referee, trustee, arbitrator or mediator.
     “Pro Rata Percentages” means for each Seller, the percentage set forth next
to such Seller’s name on Appendix 2.4.

7



--------------------------------------------------------------------------------



 



     “Publicly Available Software” means each of (i) any Software that contains,
or is derived in any manner (in whole or in part) from, any Software that is
distributed as free Software, open source Software (for example, Linux) or
pursuant to similar licensing and distribution models and (ii) any Software that
requires as a condition of use, modification and/or distribution of such
Software that such Software or other Software incorporated into, derived from or
distributed with such Software (a) be disclosed or distributed in Source Code
form; (b) be licensed for the purpose of making derivative works; or (c) be
redistributable at no (or a minimal) charge. Publicly Available Software
includes, without limitation, Software licensed or distributed pursuant to any
of the following licenses or distribution models similar to any of the
following: (A) GNU General Public License (GPL) or Lesser/Library GPL (LGPL);
(B) the Artistic License (for example, PERL); (C) the Mozilla Public License;
(D) the Netscape Public License; (E) the Sun Community Source License (SCSL);
(F) the Sun Industry Source License (SISL); or (G) the Apache Server License.
     “Representative” means, with respect to any Person, its attorneys,
accountants, agents, consultants or other representatives.
     “Restricted Sellers” means all of the Sellers except for each of the UBS
Entities.
     “Restricted Shares” means the number of shares of Common Stock of Holdings
to be issued to the Sellers upon the terms and subject to the conditions set
forth in this Agreement.
     “SEC Reports” means each Form 10-K, Form 10-Q, Form 8-K, registration
statement under the Securities Act and proxy or information statement, together
with any amendments thereto, required to be filed by Holdings with the SEC since
December 31, 2004.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Software” means computer software; Source Code; object code; firmware;
files; schematics; logic diagrams; flow charts; designs; models; algorithms;
databases; routines; sub-routines; engineering and product specifications;
program and system logic; program architecture; program structure, sequence and
organization; listings; screen displays; languages; compilers; testing routines
and procedures; test results; documentation; operating instructions; technical
and user manuals; training materials; all media on which any of the foregoing is
recorded; all technology and tools used to design, develop, test, support,
maintain and diagnose errors in the Software; all updates, upgrades,
modifications, enhancements, improvements and derivatives of the foregoing and
all other information and technical data related to the ownership, use, design,
development, testing, enhancement, support and/or maintenance of the Software.
     “Source Code” means human-readable computer programming code and related
technical information and documentation sufficient to enable a reasonably
skilled programmer to understand the design, logic, structure and functionality
of the Software and to modify, enhance, support, maintain and diagnose errors in
the Software.
     “Straddle Period” means any taxable period beginning on or before and
ending after the Closing Date.

8



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary. Notwithstanding the foregoing definition, the term
“Subsidiary” shall exclude any Person, corporation, association or other
business entity included in the TradeHelm Assets.
     “Target Working Capital” shall mean Two Million Forty Seven Thousand Five
Hundred and One Dollars ($2,047,501.00).
     “Tax” or “Taxes” means (i) any federal, state, local or foreign net or
gross income, gross receipts, turnover, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs,
duties, export taxes and withholdings, exchange control mandatory differentials,
mandatory savings, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, supplementary, retirement system,
disability, real property, personal property, sales, use, transfer,
registration, value added, recording, intangible, documentary, goods and
services, ad valorem, net proceeds, net worth, special assessments, workers’
compensation, utility, production, gains, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, together with any interest,
penalty, or addition thereto payable in connection with such taxes, whether
disputed or not and (ii) any liability of any Person for the payment of amounts
of the type described in clause (i) as a transferee, successor or payable
pursuant to a contractual obligation.
     “Tax Arbitrator” means a nationally or regionally recognized accounting
firm reasonably satisfactory to both Buyer and the Sellers’ Representative.
     “Tax Proceeding” means any audit, action, suit, claim, examination,
investigation, deficiency, assessment or other administrative or judicial
proceeding involving Taxes.
     “Tax Return” means any return, declaration, report, or information return
or statement relating to Taxes, including Tax losses, deductions, credits and
the like, including any schedule or attachment thereto, and including any
amendment thereof.
     “Tax Sharing Agreement” means any written or unwritten agreement, indemnity
or other arrangement for the allocation or payment of Tax liabilities or payment
for Tax benefits between the Company or any of its Subsidiaries (including its
predecessor) and any Person (other than the indemnity provided pursuant to this
Agreement).

9



--------------------------------------------------------------------------------



 



     “Technology” means all ideas, concepts, inventions, discoveries, research
information, test and engineering data, developments, methods, tools,
techniques, processes, machinery, products, models, devices, data, prototypes,
improvements, designs, systems, engineering and product specifications,
schematics, drawings, programs, code, databases, algorithms, formulas, mask
works, works of authorship, Software, information and know-how, whether or not
patentable or copyrightable, and all related notes, drawings, reports, manuals,
notebooks, summaries, memoranda and other documentation and materials.
     “TradeHelm Agreements” means the stockholder agreement, option plan, option
agreements, certificate of incorporation, as amended and by-laws of TradeHelm,
and the Contribution Agreement referred to in Section 2.2 in the forms attached
hereto as Exhibit A-1, A-2, A-3, A-4, A-5, A-6 and A-7 respectively.
     “TradeHelm Assets” means the assets, properties and rights set forth on
Schedule 4.26.
     “TradeHelm Equity” means all of the Common Stock of TradeHelm.
     “TradeHelm Options” means the options that can be exercised to purchase
Common Stock of TradeHelm, which are governed by the terms of the applicable
TradeHelm stock option plan.
     “Trademarks” means all unregistered trademarks, trademark registrations,
trademark applications, unregistered service marks, service mark registrations
and service mark applications, brand names, corporate names, trade names, logos,
slogans, trade dress, designs and packaging, together with all transactions,
adaptions, derivations and combinations thereof.
     “UBS Entities” means UBS O’Connor LLC F/B/O O’Connor PIPEs Corporate
Strategies Master Ltd., UBS O’Connor LLC F/B/O O’Connor Global Convertible
Arbitrage Master Limited and UBS O’Connor LLC F/B/O O’Connor Global
Multi-Strategy Alpha Master Ltd.
ARTICLE II
TRANSACTIONS AT THE CLOSING
     2.1 Initial Investment. Upon the terms and subject to the conditions set
forth in this Agreement and in reliance upon the representations and warranties
contained herein, at the Closing, (a) the Company shall, and the Shareholders
shall cause the Company to, issue to Buyer, and Buyer shall purchase from the
Company, 729,994 shares of the Company’s common stock (the “New Company Shares”)
free and clear of all Liens, for an aggregate purchase price of Four Million
Five Hundred Thousand Dollars ($4,500,000) (the “Initial Payment”), and
(b) Buyer shall pay the Initial Payment to the Company by wire transfer of
immediately available funds to a bank account designated by the Company by
written notice to Buyer not later than three (3) Business Days prior to Closing.
At the Closing, the Company shall, and the Shareholders shall cause the Company
to, convey and deliver to Buyer stock certificates representing all of the New
Company Shares, against payment of the Initial Payment, as provided above.
Notwithstanding the foregoing, it is the understanding of the parties hereto
that Buyer shall not be considered a Shareholder or Seller for purposes of this
Agreement or the transactions contemplated herein.

10



--------------------------------------------------------------------------------



 



     2.2 TradeHelm Spinoff. At the Closing, immediately following the payment of
the Initial Payment, the Company shall, and the Shareholders shall cause the
Company to, (a) execute the Contribution Agreement in the form attached hereto
as Exhibit 2.2(a), pursuant to which the Company will contribute the TradeHelm
Assets plus Five Million Seven Hundred Fifty Thousand Dollars ($5,750,000), in
exchange for the TradeHelm Equity, (b) distribute the TradeHelm Equity to the
Shareholders and Buyer in the respective amounts set forth opposite their
respective name on Appendix 2.2 hereto, and (c) issue the TradeHelm Options to
the Option Holders in the amounts set forth opposite their respective name on
Appendix 2.2 hereto (the transactions contemplated by this Section 2.2 are
collectively referred to as the “TradeHelm Spinoff”).
     2.3 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions set forth in this Agreement and in reliance upon the representations
and warranties contained herein, at the Closing, immediately following the
transactions described in Sections 2.1 and 2.2 above, each Shareholder shall
sell and deliver to Buyer the Shares owned by each such Shareholder as set forth
on Schedule 4.4(b) and Buyer shall purchase the Shares from each Shareholder
free and clear of all Liens, for the Purchase Price determined in accordance
with this ARTICLE II. At the Closing, the Shareholders shall convey and deliver
to Buyer stock certificates representing all of the Shares, duly endorsed in
blank or accompanied by stock powers duly executed in blank, against payment of
the Purchase Price for the Shares, as provided in Section 2.4.
     2.4 Purchase Price. The aggregate consideration (the “Purchase Price”) to
be paid by Buyer for the Shares, plus the aggregate consideration required to be
paid in respect of the Cancelled Employee Options pursuant to Section 2.8, is
comprised of: (a) a cash payment equal to $30,500,000 (the “Cash
Consideration”); provided, however, at the Closing, the Cash Consideration shall
be increased by the amount, if any, by which the Estimated Net Working Capital
exceeds the Target Working Capital and decreased by the amount, if any, by which
the Target Working Capital exceeds the Estimated Net Working Capital; (b) the
number of Restricted Shares determined by dividing $7,000,000 by the Closing
Share Price; (c) the 2008 Earn-Out Payment, if any; and (d) the 2009 Earn-Out
Payment, if any. The Cash Consideration, less the Escrow Amount, the Other
Escrow Amount and the Holdback Amount, shall be paid by Buyer at the Closing by
wire transfer of immediately available funds to such bank account or accounts
designated by the Sellers’ Representative (for the benefit of the Sellers) by
written notice to Buyer not later than three (3) Business Days prior to Closing.
The Restricted Shares shall be issued and delivered in accordance with
Section 2.7 and the Restricted Stock Agreements. The 2008 Earn-Out Payment, if
any, and 2009 Earn-Out Payment, if any, shall be paid in accordance with
Section 3.6. Each Seller shall receive the portion of each component of the
Purchase Price described in clauses (a), (b), (c) and (d) above as set forth
opposite such Seller’s name on Appendix 2.4. The Purchase Price will be
increased by the amount of cash remaining in the Company immediately following
the Closing. In addition, Buyer or one of its Affiliates may lend up to Nine
Hundred Thousand Dollars ($900,000) to the Company on or about the Closing Date
(the “GFT Loan”) and the Cash Consideration shall be reduced by the amount of
the GFT Loan (including any accrued interest).
     2.5 Escrows. Notwithstanding anything to the contrary contained herein,
Buyer shall withhold from the Cash Consideration otherwise payable at Closing an
amount equal to $2,000,000 (the “Escrow Amount”) and an amount equal to $250,000
(the “Other Escrow

11



--------------------------------------------------------------------------------



 



Amount”). On the Closing Date, Buyer shall cause the Escrow Amount and the Other
Escrow Amount to be delivered to JPMorgan Chase Bank, as escrow agent (the
“Escrow Agent”), pursuant to an escrow agreement by and among Buyer, the
Sellers’ Representative and the Escrow Agent (the “Escrow Agreement”)
substantially in the form annexed hereto as Exhibit 2.5. The Escrow Amount will
be held by the Escrow Agent as partial security for the indemnity obligations of
the Sellers to Buyer pursuant to the terms of this Agreement, and the Other
Escrow Amount will be held by the Escrow Agent as partial security for the
obligations of the Sellers pursuant to the terms of Section 3.4.
     2.6 Holdback. Notwithstanding anything to the contrary contained herein,
the Sellers’ Representative will require that a portion of the Cash
Consideration that would otherwise be payable to the Sellers at Closing in an
amount equal to $100,000 be paid to the Sellers’ Representative by Buyer to be
held by the Sellers’ Representative, on behalf of the Sellers, to satisfy
potential future obligations (in the aggregate, the “Holdback Amount”); provided
that the portion of the Holdback Amount delivered to, and held by, the Sellers’
Representative on behalf of each such Seller in accordance with the Pro Rata
Percentage for each Seller. The Holdback Amount will be retained by the Sellers’
Representative for such time as the Sellers’ Representative will determine in
its sole discretion. The remaining Holdback Amount, if any, will be distributed
to the Sellers in accordance with the Pro Rata Percentage for each Seller.
     2.7 Restricted Shares. Upon the terms and subject to the conditions set
forth in this Agreement and the Restricted Stock Agreement executed by each
Seller and delivered to the Buyer on the Closing Date (collectively, the
“Restricted Stock Agreement”) substantially in the form attached hereto as
Exhibit 2.7, at the Closing, Holdings shall issue the Restricted Shares to the
Sellers in the respective amounts set forth opposite their respective names on
Appendix 2.4, but Buyer shall retain possession of the certificates representing
those shares, subject to the terms of this Section 2.7. Promptly after Holdings
receives the certificates issued in the name of the Sellers from its transfer
agent, Buyer shall deliver to each Seller a copy of the certificate(s) issued in
the name of such Seller and representing the Restricted Shares, which shares
Buyer shall hold as described above for the benefit of the Sellers until their
release, as provided in this Section 2.7. On each of December 20, 2008 and
December 20, 2009 (or if either date is not a Business Day, the first Business
Day thereafter), Buyer shall deliver to the Sellers’ Representative (on behalf
of the Restricted Sellers) and the UBS Entities, the certificates representing
one-half of the Restricted Shares for each such respective Seller (as adjusted
for stock splits, stock combinations and similar events) as provided in the
Restricted Stock Agreements.
     2.8 Employee Options. Prior to the Closing, the Board of Directors of the
Company shall cause the Company to take all actions necessary, including
obtaining any necessary consents, so that (i) the Company’s Stock Option Plan is
terminated effective at the Closing and (ii) all outstanding options to purchase
Common Stock of the Company granted pursuant to the Company’s Stock Option Plan,
whether or not vested and exercisable (collectively, the “Employee Options”) are
cancelled upon the Closing and (x) as soon as practicable following the Closing,
the Option Holders shall, in respect of each such Cancelled Employee Option, be
entitled to receive a portion of each component of the Purchase Price described
in clauses (a), (b), (c) and (d) of Section 2.4 above as is set forth opposite
such Option Holder’s name on

12



--------------------------------------------------------------------------------



 



Appendix 2.4. The Company shall be entitled to deduct and withhold from the cash
amounts otherwise payable pursuant to this Section 2.8 to any Option Holder such
amounts as the Company is required to deduct and withhold with respect to the
making of such payment under the Code, or any provision of state, local or
foreign Tax law. To the extent that amounts are so deducted and withheld by the
Company, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the Option Holder in respect of which such
deduction and withholding were made by the Company. Not less than three
(3) Business Bays prior to the Closing Date, the Sellers’ Representative shall
deliver to Buyer a schedule of all amounts to be withheld from the Option
Holders pursuant to this Section 2.8. By signing this Agreement, each Option
Holder hereby expressly consents to the treatment of his or her outstanding
Employee Options in accordance with the provisions of this Section 2.8.
     2.9 Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Reed Smith LLP, 10 South
Wacker Drive, Floor 40, Chicago, Illinois 60606, at 10:00 a.m. on March 5, 2008,
or such other date as the parties may mutually agree. The date on which the
Closing actually occurs shall be referred to herein as the “Closing Date”.
ARTICLE III
PURCHASE PRICE ADJUSTMENTS
     3.1 Purchase Price Adjustments. The Purchase Price shall be subject to
adjustment as set forth below, and all references in this Agreement to the
Purchase Price shall be deemed to be the Purchase Price as adjusted pursuant to
this ARTICLE III.
     3.2 Net Working Capital Adjustment. If Net Working Capital, as finally
determined pursuant to this ARTICLE III, is (a) less than the Estimated Net
Working Capital, then the Purchase Price shall be reduced dollar-for-dollar by
an amount equal to the difference between the Estimated Net Working Capital and
Net Working Capital (such amount, the “Shortfall”), or (b) greater than the
Estimated Net Working Capital, then the Purchase Price shall be increased
dollar-for-dollar by an amount equal to the difference between Net Working
Capital and the Estimated Net Working Capital (such amount, the “Excess”). For
the avoidance of doubt, for the purposes of this Agreement, neither the
Shortfall nor the Excess shall be deemed to include any imputed interest in
respect thereof.
     3.3 Schedule of Adjustment. Within ninety (90) days after the Closing Date,
Buyer shall prepare or cause to be prepared and delivered to Sellers’
Representative an unaudited statement setting forth Buyer’s calculation of Net
Working Capital as of the close of business on the date immediately preceding
the Closing Date and the adjustment, if any, required to be made to the Purchase
Price pursuant to Section 3.2 (the “Schedule of Adjustment”). Such calculation
of Net Working Capital and the Schedule of Adjustment shall be prepared in
accordance with GAAP. During the Review Period (as defined below), the Sellers’
Representative and, subject to their execution of a confidentiality agreement in
form and substance satisfactory to Buyer, its accountants will be permitted
reasonable access during normal business hours to review the work papers related
to the preparation of the Buyer’s Net Working Capital calculation and the
Schedule of Adjustment and may make reasonable inquiries of Buyer and its
accountants

13



--------------------------------------------------------------------------------



 



regarding questions concerning or disagreements with the Net Working Capital
calculation and the Schedule of Adjustment arising in the course of their review
thereof, and Buyer will request any such accountants to, at the expense of the
Sellers’ Representative, cooperate with and respond to such inquiries. The
Sellers’ Representative will have a period of thirty (30) days following the
delivery of Buyer’s calculation of Net Working Capital and the Schedule of
Adjustment to notify Buyer in writing of any disagreement with the foregoing.
Any such notice shall be accompanied by supporting documentation containing
reasonable detail of such disagreement. Failure to notify Buyer within such
thirty (30) day period shall be deemed acceptance of Buyer’s calculation of Net
Working Capital and the Schedule of Adjustment. In the event the Sellers’
Representative timely notifies Buyer of any disagreement, the parties agree that
they will attempt in good faith to resolve such disagreement. If within thirty
(30) days after delivery to Buyer of the notification by Sellers’ Representative
of a disagreement, the parties are unable to resolve such disagreement, either
Sellers’ Representative, on the one hand, or Buyer, on the other hand, shall
have the right for a period of ten (10) Business Days following the expiration
of the prior thirty (30) day period to submit the determination of such matters
to KPMG International (or such other accounting firm of recognized national
standing as may be mutually selected by the Sellers’ Representative and Buyer)
(the “Independent Auditor”), whose decision shall be binding on the parties. The
Independent Auditor shall determine, as promptly as practicable, but in any
event within sixty (60) days of the date on which such disagreement is referred
to the Independent Auditor, based solely on written submissions forwarded by
Buyer and the Sellers’ Representative to the Independent Auditor within ten
(10) Business Days following the Independent Auditor’s selection, the correct
amount for each such disputed item in accordance with this Agreement and any
resulting change to the Net Working Capital as calculated by Buyer, which shall
be certified in writing to Buyer and the Sellers’ Representative. The
Independent Auditor will consider only those items and amounts in the Schedule
of Adjustment to which the Sellers’ Representative has objected and which Buyer
and the Sellers’ Representative are unable to resolve. In resolving any item of
dispute, the Independent Auditor may not assign a value to any item greater than
the greatest value for such item claimed by either Buyer or the Sellers’
Representative or less than the smallest value for such item claimed by either
Buyer or the Sellers’ Representative. The cost of the Independent Auditor shall
be paid by the party whose aggregate estimate of the disputed amount or amounts,
as the case may be, differs most greatly from the determination of the
Independent Auditor.
     3.4 Working Capital Payment. If it is determined pursuant to Section 3.3
that the Purchase Price paid at the Closing is greater than the Purchase Price
as adjusted pursuant to Section 3.2, the Sellers shall remit an amount equal to
the Shortfall to Buyer in cash (with such amount to be first satisfied from the
Other Escrow Amount) within five (5) Business Days of the final determination
thereof by wire transfer of immediately available funds. If it is determined
pursuant to Section 3.3 that the Purchase Price paid at the Closing is less than
the Purchase Price as adjusted pursuant to Section 3.2, Buyer shall remit an
amount equal to the Excess to the Sellers’ Representative (for further
distribution by the Sellers’ Representative to the Sellers in accordance with
the Pro Rata Percentage for each Seller) in cash within five (5) Business Days
of the final determination thereof by wire transfer of immediately available
funds. Obligations of the Sellers to pay Buyer the Shortfall pursuant to the
terms of this Section 3.4 shall be satisfied first by payment from the Other
Escrow Amount, but shall not be limited at any time to the value of the Other
Escrow Amount. The Sellers acknowledge and agree that Buyer’s exercise of its
rights under the Escrow Agreement shall not limit Buyer’s right to recover any

14



--------------------------------------------------------------------------------



 



amounts owed to it that exceed the Other Escrow Amount and application of the
Other Escrow Amount shall not be in substitution of or in any way limit Buyer’s
exercise of its other rights and remedies hereunder, or under any other
agreement or Applicable Law. The Sellers’ Representative, on the one hand, and
Buyer, on the other hand, each agree to promptly execute and deliver to the
Escrow Agent any certificates necessary to give effect to the release of the
Other Escrow Amount to the extent consistent with the provisions of this
Section 3.4.
     3.5 Determination of Company’s Revenue. As soon as practicable after
(a) December 31, 2008 but in no event later than seventy-five (75) days after
year end, Buyer shall prepare and deliver, or cause to be prepared and
delivered, to the Sellers’ Representative a statement setting forth Buyer’s
calculation of the Company’s 2008 Revenue, and (b) December 31, 2009 but in no
event later than seventy-five (75) days after year end, Buyer shall prepare and
deliver, or cause to be prepared and delivered, to the Sellers’ Representative a
statement setting forth Buyer’s calculation of the Company’s 2009 Revenue (the
calculations delivered pursuant to clauses (a) and (b) of this Section 3.5 are
each referred to as a “Revenue Statement”). The Revenue Statement shall be
prepared in accordance with GAAP. During the Review Period (as defined below),
the Sellers’ Representative and, subject to their execution of a confidentiality
agreement in form and substance satisfactory to Buyer, its accountants will be
permitted reasonable access during normal business hours to review the work
papers related to the preparation of each year’s Revenue Statement and may make
reasonable inquiries of Buyer and its accountants regarding questions concerning
or disagreements with, the Net Working Capital calculation and the Schedule of
Adjustment arising in the course of their review thereof, and Buyer will request
any such accountants to, at the expense of the Sellers’ Representative,
cooperate with and respond to such inquiries. The Sellers’ Representative shall
have fifteen (15) days to review the applicable Revenue Statement after the
receipt thereof (the “Review Period”). At any time during the Review Period, the
Sellers’ Representative may deliver to Buyer a notice describing in reasonable
detail all items of disagreement related to the applicable Revenue Statement (an
“Objection Notice”). If the Sellers’ Representative does not timely deliver an
Objection Notice in respect of a Revenue Statement, such Revenue Statement shall
be final and binding upon Buyer, the Sellers’ Representative and the Sellers. If
Sellers’ Representative timely delivers an Objection Notice, Buyer and the
Sellers’ Representative shall negotiate in good faith for ten (10) days
following the date of delivery of the Objection Notice with a view to resolving
any differences. If within such ten (10) day period after delivery of the
Objection Notice, the parties are unable to resolve such disagreement, the
Sellers’ Representative, on the one hand, and Buyer, on the other hand, each
shall be entitled to exercise any right or remedy it may have under Applicable
Law to resolve any remaining disagreement.
     3.6 Earnout Payments. Within five (5) Business Days of the final
determination pursuant to Section 3.5 of (a) the Company’s 2008 Revenue, if the
2008 Earn-Out Payment is a positive number, Buyer shall pay an amount equal to
the 2008 Earn-Out Payment by wire transfer of immediately available funds to
such bank account or accounts designated by the Sellers’ Representative for
further distribution to the Sellers by the Sellers’ Representative in accordance
with the Pro Rata Percentage for each Seller; and (b) the Company’s 2009
Revenue, if the 2009 Earn-Out Payment is a positive number, Buyer shall pay an
amount equal to the 2009 Earn-Out Payment by wire transfer of immediately
available funds to such bank account or accounts designated by the Sellers’
Representative for further distribution by the Sellers’ Representative to the
Sellers in accordance with the Pro Rata Percentage for each Seller. For the

15



--------------------------------------------------------------------------------



 



avoidance of doubt, in no event shall the amount of either the 2008 Earn-Out
Payment or the 2009 Earn-Out Payment exceed $1,500,000. Notwithstanding the
foregoing, if a Change of Control Event occurs prior to (i) December 31, 2008,
Buyer upon the effective date of such Change of Control Event shall either
(A) cause Buyer’s obligations under this Section 3.6 to be assumed by the
purchaser of the Company or the Company’s successor or assign, as applicable, in
such Change of Control Event, or (B) pay an amount equal to $3,000,000 by wire
transfer of immediately available funds to such bank account or accounts
designated by the Sellers’ Representative for further distribution to the
Sellers by the Sellers’ Representative in accordance with the Pro Rata
Percentage for each Seller or (ii) after December 31, 2008 and prior to
December 31, 2009, Buyer upon the effective date of such Change of Control Event
shall either (A) cause Buyer’s obligations under this Section 3.6 to be assumed
by the purchaser of the Company or the Company’s successor or assign, as
applicable, in such Change of Control Event, or (B) promptly pay an amount equal
to $1,500,000 by wire transfer of immediately available funds to such bank
account or accounts designated by the Sellers’ Representative for further
distribution to the Sellers by the Sellers’ Representative in accordance with
the Pro Rata Percentage for each Seller.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY
     The Company hereby represents and warrants to Buyer, as of the date hereof
and as of the Closing Date (except for those representations and warranties that
are made as of a particular date), as follows:
     4.1 Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Illinois and has
all corporate power and authority to own, lease, and operate its properties and
to carry on its business as it is presently being conducted and to enter into
this Agreement and each of the other Operative Documents to which it is a party
and to carry out its obligations hereunder and thereunder. Except as listed in
Schedule 4.1(a), neither the Company nor any of its Subsidiaries requires a
foreign qualification to do business in any other jurisdictions in which it
conducts business. The Company has delivered to Buyer complete and correct
copies of the articles of incorporation and bylaws (or other constitutive
documents), stock ledger and minute books as in effect on the date hereof for
the Company and each of its Subsidiaries. The stock ledgers of the Company and
each of its Subsidiaries are complete, accurate and current and the minute books
of the Company and each of its Subsidiaries are complete, accurate and current
in all material respects. Schedule 4.1(b) sets forth the current officers and
directors of the Company and each of its Subsidiaries.
     4.2 Authority; Binding Agreements. The execution and delivery of this
Agreement and the Operative Documents to which the Company is a party, and the
consummation of the transactions contemplated by this Agreement and the
Operative Documents to which the Company is a party, have been duly and validly
authorized by all necessary corporate action on the part of the Company. The
Company has all requisite corporate power and authority to execute and deliver
this Agreement and the other Operative Documents to which it is a party and to
consummate the transactions contemplated by this Agreement and the other
Operative Documents to which it is a party. This Agreement and the other
Operative Documents have

16



--------------------------------------------------------------------------------



 



been, or upon execution and delivery thereof will be, duly executed and
delivered by the Company. This Agreement is, and the other Operative Documents
upon the execution and delivery thereof will be (assuming the valid
authorization, execution and delivery of the Agreement and the other Operative
Documents by the other parties hereto and thereto), valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms.
     4.3 Conflicts; Consents. Neither the execution and delivery of this
Agreement nor any of the other Operative Documents, the consummation of the
transactions contemplated hereby or thereby nor compliance by the Company with
any of the provisions of this Agreement or the other Operative Documents will
violate any law, statute, rule, regulation, Order or writ applicable to the
Company, any of its Subsidiaries or any of the Company’s or any of its
Subsidiaries’ properties or assets or (a) conflict with, (b) result in any
breach of any of the terms, conditions or provisions of, (c) constitute a
default (whether with notice or lapse of time, or both) under, (d) result in a
violation of, (e) give any third party the right to modify, terminate, cancel or
accelerate any obligation under or (f) result in the creation or imposition of
any Lien upon any asset of the Company or any of its Subsidiaries under, the
provisions of the articles of incorporation, bylaws or other constitutive
documents of the Company or its Subsidiaries or any note, bond, mortgage,
indenture, Existing Contract, agreement, lease, license, permit, franchise or
other instrument to which the Company or any of its Subsidiaries is a party or
by which any asset of the Company or any of its Subsidiaries is bound, or any
law, statute, Order, rule or regulation to which the Company, or any of its
Subsidiaries, or any asset of the Company, or any asset of its Subsidiaries, is
subject. Except as set forth on Schedule 4.3, no consent, authorization or
approval by, or any notification of or filing with any Person, court or
administrative or other Governmental Authority is required in connection with
the execution, delivery and performance by the Company of this Agreement or any
of the other Operative Documents to which it is a party, or the consummation of
the transactions contemplated by this Agreement or the other Operative
Documents.
     4.4 Capitalization; Title to Shares; Subsidiaries.
          (a) The Company’s authorized capital stock consists solely of
9,500,000 shares of Voting Common Stock, no par value, and 1,000,000 shares of
Non-Voting Common Stock, no par value. As of the date hereof, (i) 2,730,209
shares of Voting Common Stock are issued and outstanding, (ii) 776,934 shares of
Non-Voting Common Stock are issued and outstanding, (iii) 729,994 shares of
Voting Common Stock are reserved for issuance by the Company in respect of the
New Company Shares, (iv) there are 3,062,800 shares of Voting Common Stock
underlying outstanding Employee Options and 1,037,200 shares of Voting Common
Stock reserved for future issuance under the Company’s Stock Option Plan, and
(v) no shares of Voting Common Stock and no shares of Non-Voting Common Stock
are held by the Company as treasury shares. All outstanding shares of Voting and
Non-Voting Common Stock are and will on the Closing Date be validly issued,
fully paid and non-assessable. The New Company Shares will, on the Closing Date,
be validly issued, fully paid and non-assessable.
          (b) Schedule 4.4(b) is a true and complete list as of the date hereof,
and as of the Closing Date, of (i) all issued and outstanding shares of Common
Stock and the names and

17



--------------------------------------------------------------------------------



 



number of Shares owned by each Shareholder, and (ii) all Employee Options,
indicating with respect to each Option Holder the number of shares of Common
Stock subject to such Employee Option, the exercise price and the date of grant.
Each Shareholder owns of record and beneficially the number of Shares set forth
next to such Shareholder’s name on Schedule 4.4(b).
          (c) The Company has not issued any securities in violation of any
preemptive or similar rights. Except as set forth on Schedule 4.4(c), there are
no outstanding: (i) securities convertible into or exchangeable for any shares
of capital stock or other securities of the Company; (ii) subscriptions,
options, “phantom” stock rights, warrants, calls, commitments, preemptive rights
or other rights of any kind (absolute, contingent or otherwise) entitling any
party to acquire or otherwise receive from the Company any shares of capital
stock or other securities or receive or exercise any benefits or rights similar
to any rights enjoyed by or inuring to the holder of capital stock of the
Company; (iii) contracts, commitments, agreements, understandings or
arrangements of any kind relating to the issuance of any membership or other
interests, convertible or exchangeable securities, or any subscriptions,
options, warrants or similar rights of the Company or granting to any Person any
right to participate in the equity or income of the Company or to participate in
or direct the election of any director or officer of the Company or the manner
in which any shares of capital stock or other securities of the Company are
voted; or (iv) rights of any Person to be paid as if he, she or it were a holder
of equity or shares of capital stock of the Company or securities convertible
into or exchangeable for equity or shares of capital stock of the Company,
including, without limitation, “phantom” stock and stock appreciation rights.
Except as set forth on Schedule 4.4(c), there are no shares of capital stock or
other securities of the Company reserved for issuance for any purpose and the
Company is not a party to any voting agreements, voting trusts, proxies or other
agreements, instruments or understandings with respect to the voting of any
shares of the capital stock or other securities of the Company, or any agreement
with respect to the transferability, purchase or redemption of any shares of
capital stock or other securities of the Company.
          (d) Schedule 4.4(d) sets forth a true and complete list of all direct
or indirect Subsidiaries of the Company. Except as set forth on Schedule 4.4(d),
neither the Company nor any of its Subsidiaries, directly or indirectly, own or
have any interest in the capital stock or any other ownership interest in any
Person. Schedule 4.4(d) shows for each Subsidiary: (i) its jurisdiction of
organization and each other jurisdiction in which it is qualified to do
business; (ii) the authorized and outstanding capital stock, membership or other
interests or other securities of each Subsidiary; and (iii) the identity of and
number of shares of such capital stock, membership or other interests or other
securities owned (of record and beneficially) by each holder thereof.
          (e) Each Subsidiary is duly organized, validly existing and in good
standing in its jurisdiction of organization, with full power and authority to
own, lease and operate its properties and carry on its business as presently
owned or conducted. Each Subsidiary is licensed or qualified to transact
business and is in good standing as a foreign corporation or limited liability
company, as the case may be, in each of the jurisdictions indicated in
Schedule 4.4(d), which are the only jurisdictions wherein, because of the
business conducted there or the nature of its properties there, such Subsidiary
would be required to be so licensed or

18



--------------------------------------------------------------------------------



 



qualified, except where the failure to be so qualified or in good standing would
not, individually or in the aggregate, have a Material Adverse Change.
          (f) All shares of capital stock, membership or other interests or
other securities of each Subsidiary issued and outstanding are duly authorized,
validly issued, fully paid and nonassessable. Except as set forth on
Schedule 4.4(f), no preferred stock, bonds, debentures, notes, debt instruments,
evidences of indebtedness or other securities of any kind, of any Subsidiary are
authorized, issued or outstanding.
          (g) Except as set forth on Schedule 4.4(g), there are no outstanding:
(i) securities convertible into or exchangeable for any shares of capital stock,
membership or other interests or other securities of any Subsidiary;
(ii) subscriptions, options, “phantom” stock rights, warrants, calls,
commitments, preemptive rights or other rights of any kind (absolute, contingent
or otherwise) entitling any party to acquire or otherwise receive from any
Subsidiary any capital stock, membership interests or other securities or
receive or exercise any benefits or rights similar to any rights enjoyed by or
inuring to the holder of membership or other interests or securities of any
Subsidiary; (iii) contracts, commitments, agreements, understandings or
arrangements of any kind relating to the issuance of any capital stock,
membership or other interests, convertible or exchangeable securities, or any
subscriptions, options, warrants or similar rights of any Subsidiary or granting
to any Person any right to participate in the equity or income of any Subsidiary
or to participate in or direct the election of any officer of any Subsidiary or
the manner in which any capital stock, membership or other interests or other
securities or any Subsidiary are voted; or (iv) rights of any Person to be paid
as if he, she or it were a holder of equity, capital stock or membership
interests in any Subsidiary or securities convertible into or exchangeable for
equity, capital stock or membership interests in any Subsidiary, including,
without limitation, “phantom” stock and stock appreciation rights. Except as set
forth on Schedule 4.4(g), there are no shares of capital stock, membership or
other interests or other securities of any Subsidiary reserved for issuance for
any purpose and no Subsidiary is a party to any voting agreements, voting
trusts, proxies or other agreements, instruments or understandings with respect
to the voting of any shares of the capital stock, membership or other interests
or other securities of such Subsidiary, or any agreement with respect to the
transferability, purchase or redemption of any shares of capital stock,
membership or other interests or other securities of such Subsidiary.
     4.5 Liens. Except as set forth on Schedule 4.5, the Company and each of its
Subsidiaries have good and marketable title to, or a valid and subsisting
leasehold interest in their assets and properties, free and clear of all Liens,
and the consummation of the transactions contemplated by this Agreement will not
give rise to any Lien on such assets or properties. As of the date hereof and,
after giving effect to the Company’s contribution of the TradeHelm Assets to
TradeHelm, as of the Closing Date, the assets and properties of the Company and
its Subsidiaries, including their respective Intellectual Property, constitute
all of the assets, tangible and intangible, real and personal of any nature
whatsoever, necessary to operate the Business in the manner presently operated
by the Company and its Subsidiaries.
     4.6 Financial Information. The Company has provided to Buyer copies of the
Company’s (a) unaudited balance sheet as of December 31, 2007 (the “Latest
Balance Sheet”) and the related statements of income and cash flows for the
twelve (12) month period then

19



--------------------------------------------------------------------------------



 



ended, and (b) balance sheets and statements of income and cash flows as of and
for the fiscal years ended December 31, 2006 and 2005. Each of the foregoing
financial statements (including in all cases the notes thereto, if any)
(collectively, the “Financial Statements”) (i) have been prepared in accordance
with the books and records of the Company and its Subsidiaries (which, in turn,
are accurate and complete in all material respects), (ii) fairly present in all
material respects the Company’s or its Subsidiaries’ financial condition,
results of operations and cash flows as of the times and for the periods covered
thereby, and (iii) have been prepared in accordance with GAAP, subject to
changes resulting from normal year-end adjustments for recurring accruals (which
shall not be material individually or in the aggregate). All projections,
estimates, financial plans or budgets previously delivered to or made available
to Buyer were based upon reasonable assumptions in light of all material facts
and circumstances at the time made and were provided to Buyer in good faith.
     4.7 Undisclosed Liabilities. Except as set forth on Schedule 4.7, neither
the Company nor any of its Subsidiaries have any Liabilities, other than
(a) Liabilities for future performance under the Existing Contracts and the
Permits, (b) Liabilities set forth on the Latest Balance Sheet (including the
footnotes thereto) and adequately reserved against therein in accordance with
GAAP, (c) Liabilities otherwise disclosed herein or on the face of the Schedules
and (d) Liabilities of a similar nature to those set forth on the Latest Balance
Sheet (including the footnotes thereto) which have arisen after the date of the
Latest Balance Sheet in the Ordinary Course of Business (in each case, none of
which results from, arises out of, relates to, is in the nature of, or was
caused by any breach of contract, breach of warranty, tort, infringement,
violation of law or an environmental Liability under any Environmental Law).
     4.8 No Change. Except as set forth on Schedule 4.8, since June 30, 2007,
the Company and its Subsidiaries (a) have operated in the Ordinary Course of
Business and there has not been any occurrence, event, incident, action, failure
to act or transaction with respect to the Company or its Subsidiaries which is
outside the Ordinary Course of Business or which has had or would be reasonably
likely to have a Material Adverse Change; (b) have not sold, leased,
transferred, or assigned any of its assets, tangible or intangible, other than
for fair consideration in the Ordinary Course of Business; (c) have not entered
into any agreement, contract, lease or license (or series of related agreements,
contracts, leases and licenses pertaining to the Business) either involving more
than $200,000 or outside the Ordinary Course of Business; (d) have not made any
capital expenditures outside the Ordinary Course of Business; (e) have not
experienced any damage, destruction or loss (whether or not covered by
insurance) to its properties or assets; (f) have not made or changed any Tax
election, changed an annual accounting period, adopted or changed any accounting
method, filed any amended Tax Return or claim for refund, entered into any
closing agreement, settled any Tax claim or assessment, surrendered any right to
claim a refund of Taxes, consented to any extension or waiver of the limitation
period applicable to any Tax claim or assessment relating to the Company or any
of its Subsidiaries, or taken any other similar action relating to the filing of
any Tax Return or the payment of any Tax, if such election, adoption, change,
amendment, claim, agreement, settlement, surrender, consent or other action
would have the effect of increasing the Company’s or any of its Subsidiaries’
Liability for Taxes for any period ending after the Closing Date or decreasing
any Tax attribute of the Company or any of its Subsidiaries existing on the
Closing Date; (g) have not committed to pay any bonus or to make any equity
grant or granted any increase in base compensation or employee benefits to its
employees or other service providers

20



--------------------------------------------------------------------------------



 



outside of the Ordinary Course of Business; (h) have not adopted, amended,
modified or terminated any bonus, profit sharing, incentive, severance or
similar Existing Contract for the benefit of any of its employees or other
service providers (or taken any such action with respect to any Benefit Plan);
(i) paid, discharged or satisfied any Liability other than the payment,
discharge or satisfaction of Liabilities incurred in the Ordinary Course of
Business; (j) prepaid any obligation having a fixed maturity of more than ninety
(90) days from the date such obligation was issued or incurred, or not paid when
due, any account payable, or sought the extension of the payment date of any
account payable; (k) permitted or allowed any of its assets or properties to be
subjected to any Liens; (l) written off as uncollectible any notes or accounts
receivable; (m) canceled any debts or waived any claims or rights other than in
the Ordinary Course of Business; or (n) have not made any commitment or
agreement to do any of the foregoing.
     4.9 Taxes. Except as set forth on Schedule 4.9:
          (a) All material federal, state, local and foreign Tax Returns
required to be filed by, or with respect to, the Company or any of its
Subsidiaries have been timely filed when due (taking into account all valid
extensions of due dates) and all such Tax Returns are true, correct and complete
in all material respects. All Taxes, whether or not shown to be due and payable
on any Tax Returns, owed by, or with respect to, each of the Company and its
Subsidiaries, on or before the date hereof, have been timely paid in full.
          (b) The Company and its Subsidiaries have complied in all respects
with all Applicable Law and agreements relating to the payment and withholding
of Taxes and have, within the time and in the manner prescribed by Applicable
Law and agreements, withheld and paid over to the proper Governmental Authority
all amounts required to have been withheld and paid in connection with amounts
paid or owing to any past or present employee, independent contractor, creditor,
member, consultant, stockholder or other third party.
          (c) No deficiencies for any federal, state, local or foreign Taxes
have been asserted or assessed in writing against the Company or any of its
Subsidiaries that remain unpaid or unresolved. No Tax Proceeding relating to the
Company or any of its Subsidiaries is currently pending or is threatened. No
issue has been raised by a Governmental Authority in any prior Tax Proceeding
which, by application of the same or similar principles, could reasonably be
expected to result in a proposed deficiency for any subsequent period. Any
adjustment of Taxes of the Company or any of its Subsidiaries made by the
Internal Revenue Service which adjustment is required to be reported to the
appropriate state, local or foreign Governmental Authority has been so reported.
          (d) Neither the Company nor any of its Subsidiaries is a party to or
is bound by any Tax Sharing Agreement. Neither the Company nor any of its
Subsidiaries has been a member of an affiliated group filing a consolidated
federal Income Tax Return (other than the current consolidated group) or a
combined, consolidated, unitary or other affiliated group for state, local or
foreign Tax purposes, and neither the Company nor any of its Subsidiaries has
any liability for the Taxes of any Person as a transferee or successor.

21



--------------------------------------------------------------------------------



 



          (e) Neither the Company nor any of its Subsidiaries has engaged in any
“listed transactions” within the meaning of Section 1.6011-4(b)(2) of the
Treasury Regulations. The Company and its Subsidiaries have disclosed on their
federal Income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code.
          (f) Neither the Company nor any of its Subsidiaries has agreed, or is
required or has requested, to make any adjustment under Section 481(a) of the
Code (or any corresponding or similar provision of state, local or foreign Law)
by reason of a change in accounting method or otherwise, which adjustment would
result in an income inclusion, or disallowance of deductions, under Section
481(a) of the Code (or any corresponding or similar provision of state, local or
foreign Law) in a Post-Closing Tax Period.
          (g) No closing agreement is currently in force pursuant to
Section 7121 of the Code (or any similar provision of state, local or foreign
Law) with respect to the Company or any of its Subsidiaries and there are no Tax
rulings or requests for Tax rulings or closing agreements that could affect the
liability for Taxes of the Company or any of its Subsidiaries after the Closing
Date.
          (h) All Tax Returns filed by, or with respect to, each of the Company
and its Subsidiaries for Tax years through the Tax year ended December 31, 2006
have been examined and closed or are Tax Returns with respect to which the
applicable period for assessment under Applicable Law has expired. No waivers of
statutes of limitation are in effect in respect of any Taxes and neither the
Company nor any of its Subsidiaries has agreed to any extension of time with
respect to a Tax assessment or deficiency. There are no Liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of the Company or any
of its Subsidiaries.
          (i) Neither the Company nor any of its Subsidiaries has been a
“distributing corporation” or a “controlled corporation” in a transaction that
qualifies or was intended to qualify as a Tax-free transaction under Section 355
of the Code.
          (j) Neither the Company nor any of its Subsidiaries will be required
to include amounts in income, or exclude items of deduction, after the Closing
Date as a result of (i) any intercompany transaction or excess loss account
described in the Treasury Regulations promulgated pursuant to Section 1502 of
the Code (or any corresponding or similar provision of state, local or foreign
Law) arising or occurring on or prior to the Closing Date, (ii) any installment
sale or open transaction disposition made on or prior to the Closing Date,
(iii) the application of the long-term method of accounting on or prior to the
Closing Date, (iv) any agreement with a Governmental Authority entered into on
or prior to the Closing Date, or (v) the receipt of prepaid amounts on or prior
to the Closing Date.
          (k) Other than Greenline Financial Technologies, Ltd. formed under the
laws of the United Kingdom (sometimes referred to as the “Foreign Subsidiary”),
none of the Subsidiaries is a foreign corporation for federal income Tax
purposes. Neither the Company nor any of its Subsidiaries would be required to
include any amounts in income under Section 951 of the Code or Section 78 of the
Code (as a result of the application of Section 960 of the Code) with respect to
the Foreign Subsidiary were the taxable year of the Foreign

22



--------------------------------------------------------------------------------



 



Subsidiary deemed to close on the Closing Date. The Foreign Subsidiary is not a
passive foreign investment company within the meaning of Section 1297 of the
Code. All transactions between the Company and its Subsidiaries, on the one
hand, and the Foreign Subsidiary, on the other hand, are in compliance with
Section 482 and the Treasury Regulations issued thereunder.
          (l) Neither the Company nor any of its Subsidiaries is a party to or
is member of any joint venture, partnership, limited liability company or other
arrangement or contract which could be treated as a partnership for federal
income Tax purposes.
          (m) Schedule 4.9(m) lists all jurisdictions (whether foreign or
domestic) in which the each of the Company and its Subsidiaries pay Taxes and
the nature of the Taxes paid by each of the Company and its Subsidiaries. No
claim has ever been made by a Governmental Authority in a jurisdiction where
neither the Company nor its Subsidiaries files Tax Returns that the Company or
any of its Subsidiaries is or may be subject to Tax in that jurisdiction nor is
there a reasonable basis for any such claim.
          (n) The Company has delivered to Buyer true, correct and complete
copies of all Income Tax Returns and material sales and use Tax Returns and
property Tax Returns for the last three years, and examination reports, and
statements of deficiencies assessed against or agreed to by, or with respect to,
each of the Companies and its Subsidiaries with respect to such Taxes for the
last five (5) taxable years.
          (o) No power of attorney, which is currently in effect, has been
granted with respect to any matter relating to Taxes of the Company or any of
its Subsidiaries.
          (p) Neither the Company nor any of its Subsidiaries has any corporate
acquisition indebtedness as described in Section 279 of the Code.
          (q) Except as set forth on Schedule 4.9(q), since December 31, 2006,
neither the Company nor any of its Subsidiaries has (i) made, rescinded or
changed any material Tax election or adopted or changed any method of
accounting, (ii) entered into any settlement of or compromise of any material
Tax liability, (iii) changed any annual accounting period, (iv) entered into a
closing agreement, (v) surrendered any right to any material Tax refund or
(vi) filed any amended Tax return or refund claim with respect to any material
Tax.
          (r) The reserve for unpaid Taxes in the Latest Balance Sheet (other
than a reserve for deferred Taxes established to reflect timing differences
between book and Tax income) is a full and adequate reflection of all material
accrued and unpaid Taxes of the Company and its Subsidiaries as of December 31,
2007. Since December 31, 2007, neither the Company nor any of its Subsidiaries
has incurred or accrued any liability for Taxes of any nature (whether matured,
unmatured, fixed or contingent) except for those Taxes incurred or accrued in
the Ordinary Course of Business, other than such Taxes that may arise from the
TradeHelm Spinoff.
          (s) No Seller is a “foreign person” as that term is defined in
Section 1445(f)(3) of the Code. Neither the Company nor any of its Subsidiaries
is or has been a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.

23



--------------------------------------------------------------------------------



 



     4.10 Intellectual Property.
          (a) Schedule 4.10(a) sets forth a true and complete list of all
products (including Software) and services that are currently sold, offered for
sale, or under development by the Company and its Subsidiaries as of the Closing
Date.
          (b) The use of the Company Technology and the operation of the
Business do not infringe upon, violate or constitute a misappropriation of the
Intellectual Property of any third party, and, to the Company’s Knowledge, the
operation of the Business, as presently conducted and as presently proposed to
be conducted, will not infringe upon, violate or misappropriate the Intellectual
Property of any third party. Except as set forth on Schedule 4.10(b), no action
or Proceeding has been instituted (or, to the Company’s Knowledge, threatened),
and none of the Company, its Subsidiaries or their predecessors have received
any communication, alleging any such infringement, violation or misappropriation
(including any claim or suggestion that the Company, its Subsidiaries or their
predecessors must license or refrain from using any Intellectual Property of any
third party). Except as set forth on Schedule 4.10(b), neither the Company nor
any Subsidiary is party to any pending Proceeding alleging that any Person has
infringed, violated, misused or misappropriated any Intellectual Property of the
Company, its Subsidiaries or their predecessors and to the Company’s Knowledge,
no third party has infringed, violated, misused or misappropriated any
Intellectual Property of the Company, its Subsidiaries or their predecessors.
          (c) Except as set forth on Schedule 4.10(c), there are no pending or,
to the Company’s Knowledge, threatened Proceedings or litigation or other
adverse claims by any Person challenging the use or ownership rights of the
Company or any Subsidiary in any Company Technology, or asserting any opposition
or interference with respect to, or invalidity, abandonment, unenforceability or
infirmity of, any Company Technology, nor, to the Company’s Knowledge, does any
basis exist for any such claim.
          (d) Schedule 4.10(c) sets forth a true and complete list of each
registration of or application for registration of Intellectual Property which
has been issued to or filed by the Company, its Subsidiaries or their
predecessors or to a third party on behalf of the Company, its Subsidiaries or
their predecessors (collectively, the “Registered Intellectual Property”) and
identifies the applicable jurisdiction, status, application or registration
number, date of application, registration or issuance and all upcoming due dates
and filing deadlines up to and including the date that is six (6) months from
the date hereof, as applicable. The Company has delivered to Buyer correct and
complete copies of all such registrations and applications and has delivered to
Buyer correct and complete copies of all other written documentation evidencing
ownership and prosecution (if applicable) of each such item of Registered
Intellectual Property. With respect to each item of Registered Intellectual
Property required to be set forth in Schedule 4.10(c); (i) such Registered
Intellectual Property has not been abandoned or canceled and is valid,
enforceable, unexpired and in full force and effect; (ii) such Registered
Intellectual Property is not subject to any outstanding Order; and (iii) such
Registered Intellectual Property has been maintained effective by all requisite
filings, renewals and payments.

24



--------------------------------------------------------------------------------



 



          (e) Schedule 4.10(e) sets forth a true and complete list of (i) all
licenses, sublicenses and other agreements, permissions or arrangements to which
the Company, its Subsidiaries or their predecessors is a party and pursuant to
which any Person is authorized to have access to, or use of, any Company
Technology, or to exercise any other right with regard thereto (the “Company
Licenses”) and (ii) excluding any commercially available, off-the-shelf licenses
with an individual value not in excess of five thousand dollars ($5,000), all
items of Company Technology that any third party owns and that the Company, its
Subsidiaries or their predecessors use or is authorized to use pursuant to
license, sublicense or other agreement, permission or arrangement (together with
the Company Licenses set forth in clause (i), the “Intellectual Property
Licenses”). The Company has delivered to Buyer correct and complete copies of
all such Intellectual Property Licenses (as amended to date.) Each of the
Intellectual Property Licenses is a legal, valid and binding obligation of the
Company or its Subsidiaries and relevant other parties thereto, enforceable in
accordance with its terms; to the Company’s Knowledge, no party to such
Intellectual Property Licenses which are material to the Company or its
Subsidiaries is in breach or default, and no event has occurred which with
notice or lapse of time would constitute a material breach or default by the
Company or its Subsidiaries or permit termination by any Person, thereunder; and
no notice of default with respect to any Intellectual Property License has been
sent or received by the Company.
          (f) All of the Company Technology (including, without limitation, the
Registered Intellectual Property), is owned by the Company or its Subsidiaries
free and clear of all Liens or licensed to the Company or its Subsidiaries
pursuant to the Intellectual Property Licenses set forth in Schedule 4.10(e),
without payment of royalty with respect to any of them, except any payments as
set forth in the pertinent Intellectual Property License(s).
          (g) Except as set forth on Schedule 4.10(e), none of the Company, its
Subsidiaries or their predecessors has granted, licensed, sublicensed, assigned,
transferred or otherwise conveyed any right or interest in any Company
Technology to any Person, and no other Person has any right or interest
(contingent or otherwise) in the Company Technology.
          (h) Except as set forth on Schedule 4.10(h) and Schedule 4.10(k), the
execution and delivery of this Agreement and performance of the obligations of
the Sellers and the Company hereunder and under the other Operative Documents
will not result in a default under or require the consent of any other Person in
respect of any Intellectual Property License, or otherwise result in a loss or
diminution of any rights of the Company or its Subsidiaries in or to the Company
Technology.
          (i) The Company, its Subsidiaries and their predecessors have taken
all reasonable measures to protect the secrecy, confidentiality and value of the
Company Technology, including, without limitation, requiring all applicable
employees, consultants, contractors and other Persons with access to the Company
Technology to execute binding confidentiality agreements, substantially in the
form set forth on Schedule 4.10(i), and, to the Company’s Knowledge, no such
employee, consultant, contractor or other Person is in breach of or has within
the past five (5) years violated any material term of any such confidentiality
agreement.

25



--------------------------------------------------------------------------------



 



          (j) The Company, its Subsidiaries and their predecessors have secured
valid and binding written assignments or obligations to assign substantially in
the form set forth on Schedule 4.10(j), from all employees, consultants,
contractors and other Persons who contributed to the creation or development of
any Intellectual Property on behalf of the Company, its Subsidiaries or their
predecessors, of all rights to such contributions that the Company, its
Subsidiaries or their predecessors do not already own by operation of law.
          (k) Except as set forth on Schedule 4.10(k), no current or former
employee, consultant or contractor of the Company, its Subsidiaries or their
predecessors has any interest in any Company Technology, and no claim asserting
such an interest has been made or, to the Company’s Knowledge, threatened by any
such employee, consultant or contractor against the Company, its Subsidiaries or
their predecessors.
          (l) The Company Proprietary Software functions substantially in
conformance with the published specifications related thereto and with all
warranties, representations and other descriptions conveyed by the Company, its
Subsidiaries or their predecessors to their customers.
          (m) Other than in the Ordinary Course of Business, none of the
Company, its Subsidiaries or their predecessors has entered into any contract to
indemnify any other Person against any claim that the Company Technology
infringes the Intellectual Property Rights, or other proprietary rights, of a
third party.
          (n) Immediately subsequent to the Closing, all Company Technology will
be owned or available for use by the Company or its Subsidiaries in the Business
in the same manner as presently conducted and as presently proposed to be
conducted, on terms and conditions identical to those under which the Company or
the applicable Subsidiary owned or used such Company Technology immediately
prior to the Closing.
          (o) Except as set forth on Schedule 4.10(o), the Company Proprietary
Software has not been delivered or made available to any Person (other than the
Company and employees of the Company as required for their provision of services
to the Company) in Source Code form, and the Company has not agreed to or
undertaken to provide the Company Proprietary Software in Source Code form to
any Person. Except as set forth on Schedule 4.10(o), there are no third parties
entitled to: (i) be enrolled as a beneficiary under a technology escrow
arrangement or otherwise with respect to the Source Code for the Company
Proprietary Software or (ii) receive the Source Code for the Company Proprietary
Software (including without limitation, receiving the Source Code as a result of
an event (including a change of control of ownership of the Company, bankruptcy
of the Company or otherwise) under an escrow arrangement or otherwise) and the
Source Code for the Company Proprietary Software has been in the possession of
only those parties set forth in Schedule 4.10(o).
          (p) The Company Proprietary Software does not contain any viruses,
time-bombs, key-locks or any other devices that would materially disrupt or
interfere with the operation of the Company Proprietary Software or the
integrity of the data, information or signals produced by the Company
Proprietary Software.

26



--------------------------------------------------------------------------------



 



          (q) Except as set forth on Schedule 4.10(q), the Company Technology
owned by the Company or a Subsidiary does not include any Publicly Available
Software and none of the Company, its Subsidiaries or their predecessors have
used Publicly Available Software, in whole or in part, in the development of any
part of the Company Proprietary Software or the Company Technology owned by the
Company or a Subsidiary in a manner that may subject such Company Proprietary
Software or the Company Technology, in whole or in part, to all or part of the
license obligations applicable to any Publicly Available Software.
          (r) The Company’s, its Subsidiaries’ and each of their predecessors’
practices are and have always been in compliance in all material respects with
(i) their then current privacy policies and (ii) their customers’ or any other
Person’s privacy policies when required to do so by contract. Neither the
Company nor any of its Subsidiaries has received a notice of noncompliance
relating to this Section 4.10(r).
          (s) The Company, its Subsidiaries and each of their predecessors have
implemented commercially reasonable practices designed to ensure the physical
and electronic protection of its information assets from unauthorized
disclosure, use or modification.
          (t) Schedule 4.10(t) and Schedule 4.14(a) set forth a true and
complete list of all Contracts pursuant to which the Company or its Subsidiaries
has any current development, hosting or other professional services obligations.
Except as set forth on Schedule 4.10(e), Schedule 4.10(t) and Schedule 4.14(a),
neither the Company nor its Subsidiaries has entered into any Contract requiring
the Company or its Subsidiaries to provide custom coding, Software development
or other custom development with respect to any product or service developed,
manufactured, sold, licensed, leased or delivered by the Company or its
Subsidiaries to a third party related to any Company Technology in the Business
as presently conducted.
     4.11 Litigation, Etc. Except as set forth on Schedule 4.11, there are no
Proceedings (i) pending or, to the Company’s Knowledge, threatened at any time
during the three (3) years prior to the date of this Agreement, whether at law
or in equity, or before or by any Governmental Authority against the Company or
any of its Subsidiaries, or otherwise involving any products, assets,
liabilities, properties or actions of or sold by the Company or any of its
Subsidiaries, or (ii) pending or, to the Company’s Knowledge, threatened against
any Seller, officer, director or employee of the Company or any of its
Subsidiaries in connection with the officer’s, director’s or employee’s
relationship with, or actions taken on behalf of the Company or its
Subsidiaries. Except as set forth on Schedule 4.11, there are no pending
judgments, decrees, injunctions or Orders, or arbitration awards against or
affecting the Company or any of its Subsidiaries.
     4.12 Employees; Labor Matters. Schedule 4.12 sets forth a true and complete
list of each executive and manager of the Company and its Subsidiaries with the
job title, location of service, date of commencement of service, 2007 base
compensation and target bonus, and anticipated 2008 base compensation and target
bonus for each such executive and manager. To the Company’s Knowledge, no such
executive or manager has any present intention to terminate his or her
employment with the Company or its Subsidiaries, as applicable. Neither the
Company nor any of its Subsidiaries is a party to or bound by any collective
bargaining agreement and there are no labor unions, works councils or other
organizations representing,

27



--------------------------------------------------------------------------------



 



purporting to represent or attempting to represent any employee of the Company
or any of its Subsidiaries. No strike, slowdown, picketing, work stoppage,
concerted refusal to work overtime or other similar labor activity has occurred,
been threatened or, to the Company’s Knowledge, is anticipated with respect to
any employee of the Company or any of its Subsidiaries. There are no labor
disputes currently subject to any grievance procedure, arbitration or litigation
and there is no representation petition pending, threatened or, to the Company’s
Knowledge, anticipated with respect to any employee of the Company or any of its
Subsidiaries. Neither the Company nor any of its Subsidiaries has engaged in any
unfair labor practices within the meaning of the National Labor Relations Act.
The Company and its Subsidiaries are in compliance in all material respects with
all Applicable Laws relating to employment and employment practices, workers’
compensation, terms and conditions of employment, worker safety, wages and
hours, civil rights, discrimination, immigration, collective bargaining, and the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. §2109 et seq. or
the regulations promulgated thereunder (the “WARN Act”). There have been no
claims of harassment, discrimination, retaliatory act or similar actions against
any employee, officer or director of the Company or any of its Subsidiaries at
any time during the past four years and, to the Company’s Knowledge, no facts
exist that could reasonably be expected to give rise to such claims or actions.
The Company and its Subsidiaries are not required to have, and do not have, any
affirmative action plans or programs. To the Company’s Knowledge, no employees
of the Company or any of its Subsidiaries are in any material respect in
violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement, or any restrictive covenant to a former employer
relating to the right of any such employee to be employed by the Company or any
of its Subsidiaries because of the nature of the business conducted or presently
proposed to be conducted by the Company or any of its Subsidiaries or to the use
of trade secrets or proprietary information of others.
     4.13 Benefit Plans.
          (a) Schedule 4.13(a) sets forth a true and complete list of all
Benefit Plans. No Benefit Plan is mandated by a government other than the United
States or is subject to the laws of a jurisdiction outside of the United States.
          (b) The Company has delivered to Buyer: (i) copies of all material
documents setting forth the terms of each Benefit Plan, including all amendments
thereto and all related trust documents; (ii) the three most recent annual
reports (Form Series 5500), if any, required under ERISA or the Code in
connection with each Benefit Plan; (iii) the most recent actuarial reports (if
applicable) for all Benefit Plans; (iv) the most recent summary plan
description, if any, required under ERISA with respect to each Benefit Plan;
(v) all material written contracts, instruments or agreements relating to each
Benefit Plan, including administrative service agreements and group insurance
contracts; (vi) the most recent Internal Revenue Service determination or
opinion letter issued with respect to each Benefit Plan intended to be qualified
under Section 401(a) of the Code; and (vii) all filings under the Internal
Revenue Services’ Employee Plans Compliance Resolution System Program or any of
its predecessors or the Department of Labor Delinquent Filer Program.
          (c) None of the Company, its Subsidiaries or any ERISA Affiliate has
any obligation to contribute to or directly or indirectly, has any Liability
with respect to any plan

28



--------------------------------------------------------------------------------



 



subject to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA,
including, without limitation, any “multiemployer plan” (within the meaning of
Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code) or any
“single-employer plan” (within the meaning of Section 4001(a)(15) of ERISA)
which is subject to Sections 4063, 4064 or 4069 of ERISA.
          (d) With respect to each of the Benefit Plans: (i) each Benefit Plan
intended to qualify under Section 401(a) of the Code is qualified and has
received a determination letter from the Internal Revenue Service upon which it
may rely regarding its qualified status under the Code for all statutory and
regulatory changes with respect to plan qualification requirements for which the
Internal Revenue Service will issue such a letter and nothing has occurred,
whether by action or by failure to act, that caused or could cause the loss of
such qualification or the imposition of any related material penalty or Tax
Liability; (ii) all payments required by each Benefit Plan, any collective
bargaining agreement or other agreement, or by Applicable Law (including,
without limitation, all contributions, insurance premiums or intercompany
charges) with respect to all prior periods have been made or provided for by the
Company or its Subsidiaries in compliance in all material respects with the
provisions of each of the Benefit Plans, Applicable Law and GAAP; (iii) no
proceeding has been threatened, asserted, instituted or, to the Company’s
Knowledge, is anticipated against any of the Benefit Plans (other than
non-material routine claims for benefits and appeals of such claims), any
trustee or fiduciaries thereof, any ERISA Affiliate, any employee, officer,
director, stockholder or other service provider of the Company or its
Subsidiaries (whether current, former or retired), or any of the assets of any
trust of any of the Benefit Plans; (iv) each Benefit Plan complies in form and
has been maintained and operated in all material respects in accordance with its
terms and Applicable Law, including, without limitation, ERISA and the Code;
(v) neither the Company, its Subsidiaries nor, to the Company’s Knowledge, any
third party, has engaged in a non-exempt “prohibited transaction,” within the
meaning of Section 4975 of the Code and Section 406 of ERISA, with respect to
the Benefit Plans and no such “prohibited transaction” with respect to the
Benefit Plans is reasonably expected to occur as a result of any action or
inaction by the Company, its Subsidiaries or, to the Company’s Knowledge, any
third party, which could give rise to any material penalty or Tax Liability;
(vi) no Benefit Plan is under, and neither the Company nor its Subsidiaries has
received any notice of, an audit or investigation by the Internal Revenue
Service, Department of Labor or any other Governmental Authority, and no such
completed audit, if any, has resulted in the imposition of any Tax or penalty;
(vii) with respect to each Benefit Plan that is funded mostly or partially
through an insurance policy, to the Company’s Knowledge, none of the Company,
its Subsidiaries or any ERISA Affiliate has any Liability in the nature of
retroactive rate adjustment, loss sharing arrangement or other actual or
contingent Liability arising wholly or partially out of events occurring on or
before the date of this Agreement or is reasonably expected to have such
Liability with respect to periods through the Closing; and (viii) no Benefit
Plan provides post-retirement health and welfare benefits to any current or
former employee of the Company or its Subsidiaries, except as required under
Section 4980B of the Code, Part 6 of Title I of ERISA or similar state insurance
law.
          (e) The consummation of the transactions contemplated by this
Agreement alone, or in combination with any other event, including a termination
of any employee, officer, director, stockholder or other service provider of the
Company or its Subsidiaries (whether

29



--------------------------------------------------------------------------------



 



current, former or retired) or their beneficiaries, will not give rise to any
Liability under any Benefit Plan, including, without limitation, Liability for
severance pay, unemployment compensation, termination pay or withdrawal
Liability, or accelerate the time of payment or vesting or increase the amount
of compensation or benefits due to any employee, officer, director, stockholder
or other service provider of the Company or its Subsidiaries (whether current,
former or retired) or their beneficiaries. No amount that could be received
(whether in cash or property or the vesting of property), as a result of the
consummation of the transactions contemplated by this Agreement, by any
employee, officer, director, stockholder or other service provider of the
Company or its Subsidiaries under any Benefit Plan or otherwise would not be
deductible by reason of Section 280G of the Code or would be subject to an
excise tax under Section 4999 of the Code. Neither the Company nor any of its
Subsidiaries has any indemnity obligation for any Taxes imposed under
Section 4999 or 409A of the Code.
          (f) To the Company’s Knowledge, none of the Company, its Subsidiaries,
any ERISA Affiliate, or any employee, officer, director, stockholder or other
service provider of the Company or any of its Subsidiaries has made any promises
or commitments, whether legally binding or not, to create any additional Benefit
Plan, agreement or arrangement, or to modify or change in any material way any
existing Benefit Plan.
          (g) Neither the Company nor any of its Subsidiaries has unfunded
liabilities pursuant to any Benefit Plan that is not intended to be qualified
under Section 401(a) of the Code and is an “employee pension benefit plan”
within the meaning of Section 3(2) of ERISA, a nonqualified deferred
compensation plan or an excess benefit plan. Each Benefit Plan that is a
“nonqualified deferred compensation plan” (as defined under Section 409A(d)(1)
of the Code) has been operated and administered in good faith compliance with
Section 409A of the Code from the period beginning January 1, 2005 through the
date hereof. Each Employee Option (i) has an exercise price at least equal to
the fair market value of the Company’s Common Stock on a date no earlier than
the date of the corporate action authorizing the grant, (ii) no Employee Option
has had its exercise date or grant date delayed or “back-dated,” and (iii) all
Employee Options have been issued in compliance in all material respects with
all Applicable Laws and properly accounted for in all material respects in
accordance with GAAP.
          (h) Any individual who performs services for the Company or any of its
Subsidiaries and who is not treated as an employee for federal income tax
purposes by the Company or its Subsidiaries is not an employee under Applicable
Law or for any purpose including, without limitation, for Tax withholding
purposes or Benefit Plan purposes. The Company and its Subsidiaries have no
material Liability by reason of an individual who performs or performed services
for the Company or its Subsidiaries in any capacity being improperly excluded
from participating in a Benefit Plan. Each employee of the Company and its
Subsidiaries has been properly classified as “exempt” or “non-exempt” under
Applicable Law.
     4.14 Contracts.
          (a) Schedule 4.14(a) lists the following contracts, agreements, or
arrangements (whether written or oral) to which the Company or one of its
Subsidiaries is a party or which relate to the Business: (i) any agreement (or
group of related agreements) for

30



--------------------------------------------------------------------------------



 



the lease of personal property to or from any Person; (ii) any agreement (or
group of related agreements) for the purchase or sale of raw materials,
commodities, supplies, products, or other personal property, or for the
furnishing or receipt of services, the performance of which will extend over a
period of more than three (3) months, result in a loss, or involve consideration
in excess of $100,000; (iii) any agreement binding on the Company, any of its
Subsidiaries, or any of their respective employees, officers or directors
concerning confidentiality or nondisclosure; (iv) any agreement which prohibits
or restricts the Company or any of its Subsidiaries from freely engaging in
business (including the Business) anywhere in the world; (v) any agreement for
the employment of any individual on a full-time, part-time, consulting, or other
basis providing annual compensation (whether in base salary, commission or
bonus) in excess of $100,000 or providing severance benefits; (vi) any contract
relating to Indebtedness, if any, of the Company or any of its Subsidiaries;
(vii) any guaranty or undertaking to be liable for the Indebtedness of others;
(ix) any agreement under which the consequences of a default or termination
could result in a cost or Liability to the Company or its Subsidiaries in excess
of $100,000; (x) any other agreement (or group of related agreements) the
performance of which involves consideration in excess of $100,000 per annum for
the Company or any of its Subsidiaries; (xi) any agreement relating to ownership
of or investments in any Person (including investments in joint ventures and
minority equity investments); (xii) all agreements relating to the licensing of
Intellectual Property by the Company or any of its Subsidiaries to a third party
or by a third party to the Company or any of its Subsidiaries and all other
agreements affecting the Company’s or any of its Subsidiaries ability to use or
disclose any Intellectual Property; (xiii) all software maintenance and support
contracts; and (xiv) all other agreements which are material to the Company or
any of its Subsidiaries, or which are required for the continued operation of
the Business in the Ordinary Course of Business.
          (b) The Company has delivered to Buyer an accurate and complete copy
of each written agreement and a written summary setting forth the terms and
conditions of each oral agreement listed on Schedule 4.14(a). With respect to
each such agreement: (i) the agreement is in full force and effect; (ii) the
agreement will continue to be legal, valid, binding, and in full force and
effect on identical terms immediately following the consummation of the
transactions contemplated hereby; (iii) except as set forth on Schedule 4.14(b),
neither the Company nor any of its Subsidiaries is in breach or default, and no
event has occurred which with notice or lapse of time would constitute a breach
or default or permit termination, modification, or acceleration, under the
agreement; (iv) except as set forth on Schedule 4.14(b), to the Company’s
Knowledge the other party to such agreement is not in breach or default and no
event has occurred which with notice or lapse of time would constitute a breach
or default or permit termination, modification, or acceleration, under the
agreement; and (v) no party has repudiated any provision of the agreement or
given notice that the agreement has terminated or will be terminating.
          (c) Except as set forth on Schedule 4.14(c), no consent or notice of
any third party is required under any Existing Contract for the consummation of
the transactions contemplated hereby.
          (d) Schedule 4.14(d) sets forth the customer name, the service period
start and end date and annual fees for each maintenance and/or support contract
of the Company and its Subsidiaries.

31



--------------------------------------------------------------------------------



 



     4.15 Real Property.
          (a) Neither the Company nor any of its Subsidiaries owns any real
property. Schedule 4.15(a) sets forth an accurate and complete list of all
leases, subleases, licenses, concessions and other agreements (written or oral)
(the “Leases”), pursuant to which the Company or its Subsidiaries holds a
leasehold or subleasehold estate in, or is granted a license, concession, or
other right to use or occupy, any land, buildings, improvements, fixtures or
other interest in real property which is used in the operation of the Business.
The Company has delivered to Buyer an accurate and complete copy of the Leases
(including any and all amendments thereof), and in the case of any oral Lease, a
written summary of the terms of such Lease. The Company and each of its
Subsidiaries enjoys peaceful and undisturbed possession under all Leases to
which it is a party (assuming due performance by the other parties thereto). All
improvements made by or on behalf of the Company and its Subsidiaries on the
real property leased by them have been made or performed in accordance with all
Applicable Laws. Except as set forth on Schedule 4.15(a), all portions of those
buildings and structures leased by the Company or the Subsidiaries are in good
condition of maintenance and repair and are adequate, sufficient and suitable
for their present uses and purposes.
          (b) Except as set forth on Schedule 4.15(b), with respect to each of
the Leases: (i) such Lease is legal, valid, binding, enforceable and in full
force and effect; (ii) the transactions contemplated by this Agreement do not
require the consent of any other party to such Lease, will not result in a
breach of or default under such Lease, or otherwise cause such Lease to cease to
be legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing; (iii) neither the Company nor, to the Company’s
Knowledge, any other party to the Lease is in breach or default under such
Lease, and no event has occurred or circumstance exists which, with the delivery
of notice, passage of time or both, would constitute such a breach or default or
permit the termination, modification or acceleration of rent under such Lease;
(iv) neither the Company nor any of its Subsidiaries have received notice that a
security deposit or portion thereof has been deposited with respect to such
Lease or has been applied in respect of a breach or default under such Lease
which has not been re-deposited in full; (v) there are no disputes with respect
to such Lease; and (vi) neither the Company nor any of its Subsidiaries have
assigned, subleased, mortgaged, deeded in trust or otherwise transferred or
encumbered such Lease or any interest therein.
     4.16 Compliance with Laws. Except as set forth on Schedule 4.16, the
Company, each of its Subsidiaries and all operations relating to the Business
have been and are in compliance in all material respects with all Applicable
Laws to its business or operations. Without limiting the generality of the
foregoing, there is not and never has been any Environmental Condition: (i) at
the premises at which the Business has been conducted by the Company, any of its
Subsidiaries or any of their predecessors, (ii) (A) at any property owned,
leased, occupied or operated at any time by the Company or any of its
Subsidiaries or (B) at any property owned, leased, occupied or operated at any
time by any Person controlled by the Company, any of its Subsidiaries or any
predecessor of any of them in connection with the Business, or (iii) at any
property at which wastes have been deposited or disposed by, from or at the
behest or direction of any of the foregoing in connection with the Business, nor
has the Company or any Subsidiary received written notice of any such
Environmental Condition. Notwithstanding the foregoing, the representations set
forth in this Section 4.16 shall not apply to any matter that is specifically

32



--------------------------------------------------------------------------------



 



addressed by any other representation or warranty in this ARTICLE IV. By way of
example of the preceding sentence, the Company’s compliance with any Applicable
Laws related to Permits shall exclusively be governed by Section 4.18, without
reference or duplication of the representations and warranties set forth in this
Section 4.16.
     4.17 Insurance. The Company has delivered to Buyer accurate and complete
copies or schedules of all policies of insurance covering occurrences or claims
made on or prior to the date hereof and maintained by the Company or its
Subsidiaries. All of the Company’s and its Subsidiaries’ insurance policies are
in full force and effect, and neither the Company nor any of its Subsidiaries is
in default with respect to its obligations under any of such insurance policies
and all billings for premiums with respect to such insurance have been paid.
Neither the Company nor any of its Subsidiaries have any self-insurance or
co-insurance programs.
     4.18 Permits. Schedule 4.18 sets forth a complete list of all Permits that
the Company and its Subsidiaries presently hold, and the Company and its
Subsidiaries are in compliance in all material respects with all terms and
conditions thereof. Such Permits are in full force and effect, free from
material violations, and the assets and properties of the Company and its
Subsidiaries are being used in all material respects in accordance with all such
Permits. The Company and its Subsidiaries have all Permits necessary to operate
the Business on the real property leased or subleased by it except for such
incidental Permits which would be readily obtainable by the Company without
material burden or expense. No suspension or cancellation of any of the
Company’s or its Subsidiaries’ Permits is pending or, to the Company’s
Knowledge, threatened.
     4.19 Brokers. Except as set forth on Schedule 4.19, no agent, broker,
investment banker, person or firm acting on behalf of the Company, any of the
Company’s Affiliates or under the authority of the Company is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
directly or indirectly from the Company in connection with any of the
transactions contemplated by this Agreement.
     4.20 Customer Contracts. None of the obligations of any of the customers of
the Company or its Subsidiaries are subject to any valid rights of offset on
account of events occurring prior to Closing. Neither the Company nor any of its
Subsidiaries have notice of any customer either planning to terminate any of its
contracts with the Company or any of its Subsidiaries, or requesting an audit as
relates to any of its contracts with the Company or its Subsidiaries. Except as
set forth on Schedule 4.20, none of the Company’s customers has made, or has
threatened, any material claim against the Company or its Subsidiaries.
     4.21 Customers. The Company has provided Buyer with a materially accurate
and complete list of the names and addresses of all customers of the Company and
its Subsidiaries (on a consolidated basis by dollar volume of sales to such
customers) for the fiscal year ended December 31, 2007. Except as set forth on
Schedule 4.21, neither the Company nor any of its Subsidiaries have received any
written notice from any material customer of the Company or its Subsidiaries to
the effect that such customer will stop, materially decrease the rate of, or
materially change the terms (whether related to payment, price or otherwise)
with respect to, buying materials, products or services from the Company or its
Subsidiaries, and there are no disputes with any material customer of the
Company or its Subsidiaries.

33



--------------------------------------------------------------------------------



 



     4.22 Accounts Receivable. Each accounts and notes receivable (whether
current or non-current) of the Company and its Subsidiaries, including trade
account receivables outstanding as of the Closing Date and any other rights to
receive payment in respect of services and/or sales by the Company and its
Subsidiaries prior to the Closing Date, constitutes a bona fide receivable
resulting from a bona fide sale to a customer in the Ordinary Course of Business
on commercially reasonable terms and, to the Company’s Knowledge, is not subject
to any valid counterclaim or setoff.
     4.23 Banking Information. Schedule 4.23 accurately lists the names and
addresses of every bank or other financial institution in which the Company or
any Subsidiary maintains an account or in which an account is maintained for the
benefit of the Company or any Subsidiary (whether checking, saving or
otherwise), lock box or safe deposit box, and the account numbers and names of
Persons having signing authority or other access thereto.
     4.24 Unlawful Payments. The Company and its Subsidiaries have not, and no
officer, member, manager, agent, employee or other Person acting on their behalf
has, in the course of his or her actions for or on behalf of the Company or any
Subsidiary, used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; or made any bribe, unlawful rebate,
payoff, influence payment, kickback or other unlawful payment to any Person.
     4.25 Affiliate Transactions. Except as set forth on Schedule 4.25 or those
between the Company and any of its wholly-owned Subsidiaries or between or among
the Company’s wholly-owned Subsidiaries, there are no agreements, commitments or
other transactions between the Company or any of its Subsidiaries, on the one
hand, and any officer, director, equity holder (including any of the Sellers),
any respective family member of any of the foregoing, Affiliate of the Company
or any of its Subsidiaries, on the other hand.
     4.26 TradeHelm Assets. Schedule 4.26 contains a complete and accurate list
of all assets, properties and rights of TradeHelm, and an accurate description
of the business and operations currently conducted or proposed to be conducted
by TradeHelm. TradeHelm does not have any Liabilities, other than Liabilities
under the Contribution Agreement and in respect of the TradeHelm Assets, or
employees.
     4.27 Accuracy of Information Furnished. No representation, statement, or
information contained in this Agreement (including the Schedules) or any
Operative Document executed in connection herewith or delivered pursuant hereto
or thereto or made available or furnished to Buyer or its representatives by the
Company contains or will contain any untrue statement of a material fact or
omits or will omit any material fact necessary to make the information contained
therein not misleading. The Company has provided Buyer with accurate and
complete copies of all documents listed or described in the Schedules hereto.
     4.28 Sole Representations and Warranties. The Company shall not be deemed
to have made to the Buyer any representation or warranty other than as expressly
made in this ARTICLE IV.

34



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
     Each Seller, severally and not jointly, represents and warrants to Buyer,
as of the date hereof and as of the Closing Date, as follows:
     5.1 Authority; Binding Agreements. Such Seller has the requisite power and
authority to execute and deliver this Agreement and the Operative Documents to
which such Seller is a party and to consummate the transactions contemplated
hereby and thereby. This Agreement and the Operative Documents to which such
Seller is a party have been, or will be, duly executed and delivered by such
Seller and upon delivery, will constitute, a valid and binding obligation of
such Seller, enforceable against such Seller in accordance with its terms.
     5.2 Conflicts, Consents. Neither the execution, delivery or performance by
such Seller of this Agreement, nor any of the other Operative Documents to which
such Seller is a party, nor the consummation by such Seller of the transactions
contemplated hereby or thereby will (i) require any filing with, or permit,
authorization, consent or approval of, any Governmental Authority or any other
Person, (ii) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation or acceleration) under any of the terms,
conditions or provisions of any loan or credit agreement, note, bond, mortgage,
indenture, permit, concession, franchise, license, lease, contract, agreement or
other instrument or obligation to which such Seller is a party or by which any
of such Seller’s properties or assets may be bound or (iii) violate any order,
writ, injunction, decree, law, statute, rule or regulation applicable to such
Seller, or any of such Seller’s properties or assets.
     5.3 Litigation. There is no suit, claim, action, proceeding or
investigation pending or, to the knowledge of such Seller, threatened against
such Seller that could reasonably be expected to adversely affect such Seller’s
performance under this Agreement or prevent or materially delay the Closing.
Such Seller is not subject to any outstanding order, writ, injunction or decree
that could materially and adversely affect such Seller’s performance under this
Agreement.
     5.4 Title. Each Seller that is a Shareholder owns, of record and
beneficially, as of the date hereof and will own, of record and beneficially,
immediately prior to the Closing, the number of Shares as are set forth next to
such Seller’s name on Schedule 4.4(b). Each Seller that is an Option Holder has
been issued the number of Employee Options set forth on Schedule 4.4(b). Except
as set forth on Schedule 4.4(b), there are no outstanding shares of Common Stock
or any other rights or other commitments entitling such Seller to purchase or
acquire any shares of capital stock of the Company or any security convertible
into or exchangeable for shares of capital stock of the Company, nor has such
Seller entered into any agreement with respect to any of the foregoing. There
are no irrevocable proxies and no voting agreements to which such Seller is a
party with respect to any shares of the capital stock or other voting securities
of the Company held by such Seller.
     5.5 Accuracy of Information Furnished. No representation, statement, or
information contained in this Agreement (including the Schedules) or any
Operative Document executed in connection herewith or delivered pursuant hereto
or thereto or made available or furnished to

35



--------------------------------------------------------------------------------



 



Buyer or its representatives by such Seller contains or will contain any untrue
statement of a material fact or omits or will omit any material fact necessary
to make the information contained therein not misleading.
     5.6 Sole Representations and Warranties. Such Seller shall not be deemed to
have made to the Buyer any representation or warranty other than as expressly
made in this ARTICLE V.
     5.7 Brokers. No agent, broker, investment banker, person or firm acting on
behalf of such Seller, any of such Seller’s Affiliates or under the authority of
such Seller is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee directly or indirectly from the Company in connection
with any of the transactions contemplated by this Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to the Sellers and the Company, as of the
date hereof and as of the Closing Date, as follows:
     6.1 Organization and Power. Buyer (a) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and (b) has all requisite entity power and authority to own, lease and operate
its properties and to carry on its business as now being conducted.
     6.2 Authority; Binding Agreements. The execution and delivery of this
Agreement and the other Operative Documents to which it is a party and the
consummation of the transactions contemplated by this Agreement and the other
Operative Documents to which it is a party have been duly and validly authorized
by all necessary entity action on the part of Buyer. Buyer has all requisite
corporate power and authority to enter into this Agreement and the other
Operative Documents to which it is a party and to consummate the transactions
contemplated by this Agreement and the other Operative Documents to which it is
a party. This Agreement and the other Operative Documents to which it is a party
have been, or upon execution and delivery thereof will be, duly executed and
delivered by Buyer. This Agreement is, and the other Operative Documents to
which it is a party upon the execution and delivery thereof will be, valid and
binding obligations of Buyer, enforceable against it in accordance with their
respective terms.
     6.3 Conflicts; Consents. The execution and delivery of this Agreement, the
Operative Documents to which it is a party, the consummation of the transactions
contemplated hereby and thereby and compliance by Buyer with the provisions of
this Agreement and the other Operative Documents to which it is a party, do not
and will not (a) conflict with or result in a breach of the certificate of
incorporation or bylaws of Buyer, (b) constitute a breach of, or default
(whether with notice or lapse of time, or both) under, or, result in the
termination or cancellation of or acceleration of the performance required by,
or require any consent, authorization or approval under, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument to which Buyer is a party or by which Buyer or any of Buyer’s
properties or

36



--------------------------------------------------------------------------------



 



assets, are bound or affected, or (c) violate any law, statute, rule or
regulation or order, writ, injunction or decree applicable to Buyer or its
properties or assets. No consent or approval by, or any notification of or
filing with, any Person is required in connection with the execution, delivery
and performance by Buyer of this Agreement, the other Operative Documents to
which it is a party or the consummation of the transactions contemplated by this
Agreement or the other Operative Documents to which it is a party.
     6.4 Litigation, Etc. There is no suit, claim, action, proceeding or
investigation pending or, to the knowledge of Buyer, threatened against Buyer or
Holdings that would reasonably be expected to adversely affect Buyer’s
performance under this Agreement or prevent or materially delay the Closing.
Neither Buyer nor Holdings is subject to any outstanding order, writ, injunction
or decree that would reasonably be expected to affect Buyer’s performance under
this Agreement.
     6.5 Brokers. Buyer has no liability or obligation to pay any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Buyer.
     6.6 Accuracy of Information Furnished. No representation, statement, or
information contained in this Agreement or any Operative Document executed in
connection herewith or delivered pursuant hereto or thereto or made available or
furnished to the Company, the Sellers or their representatives by the Buyer
contains or will contain any untrue statement of a material fact or omits or
will omit any material fact necessary to make the information contained therein
not misleading.
     6.7 Sole Representations and Warranties. The Buyer shall not be deemed to
have made to the Sellers and the Company any representation or warranty other
than as expressly made in this ARTICLE VI.
ARTICLE VII
ADDITIONAL AGREEMENTS AND COVENANTS
     7.1 Expenses. The Sellers shall bear their (and the Company’s) costs, fees
and expenses, including attorney, investment banker, broker, accountant and
other representative and consultant fees, incurred in connection with the
execution and negotiation of this Agreement and the other Operative Documents
and the consummation of the transactions contemplated hereby and thereby, in
each case, except to the extent such costs, fees and expenses are included as a
Liability of the Company in the calculation of Net Working Capital. Buyer shall
bear its own costs, fees and expenses, including attorney, investment banker,
broker, accountant and other representative and consultant fees, incurred in
connection with the execution and negotiation of this Agreement and the other
Operative Documents and the consummation of the transactions contemplated hereby
and thereby.
     7.2 Conduct of Business Pending Closing.
          (a) From the date of this Agreement until the Closing Date, except as
contemplated herein, including the TradeHelm Spinoff, and except as otherwise
expressly

37



--------------------------------------------------------------------------------



 



consented to in advance by Buyer in writing, the Company shall, and the Sellers
shall cause the Company and each of its Subsidiaries to (i) not sell, transfer
or otherwise dispose of any of its assets except the sale of goods and services
in the Ordinary Course of Business, (ii) maintain in the Ordinary Course of
Business the operations of the Company and its Subsidiaries prior to the Closing
Date and shall conduct and operate the Company and its Subsidiaries in the
Ordinary Course of Business (including timely payment of accounts payable,
purchase of inventory, performance of all necessary maintenance and repairs,
making capital expenditures and collection of accounts receivable), (iii) take
all measures consistent with the Company’s Ordinary Course of Business to
preserve and maintain in good repair and condition all of its assets and
properties, (iv) not modify or negotiate the terms of any material contracts,
including, without limitation, the Leases, (v) not take any action to amend the
articles of incorporation, bylaws or other constitutive documents of the Company
or its Subsidiaries, (vi) not issue, sell or otherwise dispose of any of its
authorized but unissued capital stock, redeem any issued and outstanding capital
stock of the Company or its Subsidiaries or issue any option to acquire capital
stock of the Company or its Subsidiaries or any securities convertible into or
exchangeable for capital stock of the Company or its Subsidiaries, (vii) not
declare or pay any dividend or make any other distribution in cash or property
on the Company’s capital stock, (viii) not, directly or indirectly, cause or
permit any state of affairs, action or omission that constitutes, or could lead
to, a Material Adverse Change, (ix) preserve intact the Business, to keep
available the services of its current employees and agents and to maintain its
relations and good will with its suppliers, customers, distributors and any
others with whom or with which it has business relations, (x) not enter into any
employment contract with any officer or employee, modify the terms of any
existing employment contract or make any loan to or enter into any transaction
of any other nature with any of the Company’s or its Subsidiaries’ officers or
employees or other service providers, (xi) not commit to pay any bonus, pension,
retirement allowance, severance, or termination pay or grant any equity
compensation or any increase in base compensation or employee benefits to its
employees outside of the Ordinary Course of Business, (xii) not enter into,
adopt, amend, modify or terminate any bonus, profit sharing, incentive,
severance or similar Existing Contract for the benefit of any of its employees
or other service providers (or take any such action with respect to any Benefit
Plan, except as may be required to ensure such Benefit Plan’s compliance with
Applicable Law), (xiii) hire any new employees, except in the Ordinary Course of
Business with respect to employees with an annual base salary and incentive
compensation opportunity not to exceed $100,000, (xiv) maintain and not allow to
lapse or become abandoned or grant any exclusive rights in and to any material
Intellectual Property of the Company, (xv) maintain in effect all material
insurance policies, including the payment of all premiums as they become due,
(xvi) not make any Tax election or rescind or change any Tax election or adopt
or change any method of accounting, not enter into any settlement of or
compromise any material Tax liability, not change any annual Tax accounting
period, not enter into a closing agreement for any Tax, not surrender any right
to any Tax refund, not file any amended Tax Return or refund claim with respect
to any Tax, or not prepare any Tax Return that is filed before the Closing Date
in a manner inconsistent with prior practices applicable to the preparation of
such Tax Returns, and (xvii) not take any action inconsistent with this
Agreement or with the consummation of the Closing.
          (b) The Sellers and Buyer shall (i) confer on a regular basis with the
other parties, (ii) report (to the extent permitted by Applicable Law and any
applicable confidentiality

38



--------------------------------------------------------------------------------



 



agreement) to the other parties on operational matters of the Company and its
Subsidiaries and (iii) promptly advise the other parties orally and in writing
of (A) any representation or warranty made by it contained in this Agreement
becoming untrue or inaccurate in any respect such that the conditions set forth
in Section 8.1(d) or Section 8.2(a) would not be satisfied, (B) the failure by
it (1) to comply with or satisfy in any respect any covenant, condition or
agreement required to be complied with or satisfied by it under this Agreement
that is qualified as to materiality or (2) to comply with or satisfy in any
material respect any covenant, condition or agreement required to be complied
with or satisfied by it under this Agreement that is not so qualified as to
materiality, (C) any change, event or circumstance that would reasonably be
expected to have a material adverse effect on such party or on its ability to
consummate transactions contemplated hereby in a timely manner, (D) any written
notice or other written communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated hereby, (E) any written notice or other written communication from
any Governmental Authority in connection with the transactions contemplated
hereby or (F) the commencement of any Proceeding or, to the Company’s Knowledge,
threatened against, relating to or involving or otherwise affecting the Company
or any of its Subsidiaries which, if pending on the date of this Agreement,
would have been required to have been disclosed pursuant to ARTICLE IV or which
relates to the consummation of the transactions contemplated hereby. Any written
notices by the Company or the Sellers shall be in the form of a supplement or
amendment to the applicable representations and warranties (including the
applicable section of the disclosure schedules), provided that such supplement
or amendment reflects matters arising from events that occur after the date
hereof and prior to or on the Closing Date and not arising from a breach of this
Agreement. Any information disclosed in such supplement or amendment pursuant to
this Agreement shall not affect (i) any Seller’s liability with respect to any
statement in any representation and warranty made by the Company or such Seller
in this Agreement that was inaccurate when made on the date hereof, and
(ii) Buyer’s right to indemnification under Section 9.2.
     7.3 Access and Information. From the date of this Agreement until the first
to occur of the Closing Date or the termination of this Agreement, the Company
shall permit Buyer and its Representatives to make all investigations and
inspections of the Company and its Subsidiaries, the books and records of the
Company and its Subsidiaries and all other documents and information requested
by Buyer related to the Company or its Subsidiaries, to inspect and make copies
of contracts, and as to the employees and the Existing Contracts as Buyer
reasonably deems necessary. This access and investigation shall be made upon
reasonable notice and at reasonable places and times.
     7.4 Public Announcements. Buyer may issue a press release or other
announcement of this Agreement, the other Operative Documents and the
transactions contemplated hereby and thereby in such form as shall be determined
by Buyer in its sole discretion, provided that Buyer shall provide the Sellers’
Representative with the contents of any such press release and a reasonable
opportunity to comment thereon prior to its public release, except to the extent
that a requirement of any Applicable Law renders it impracticable to consult
with Sellers’ Representative in advance of such release. None of the Company,
its Subsidiaries, the Sellers or their respective Affiliates, officers, members,
employees or agents shall issue or cause the issuance or the publication of any
press release or any other public statement or announcement with respect to this
Agreement, the other Operative Documents or the transactions contemplated

39



--------------------------------------------------------------------------------



 



hereby or thereby, without the prior review and written consent of Buyer in each
specific instance.
     7.5 Exclusivity. Between the date hereof and the Closing Date, neither the
Company, its Subsidiaries, nor the Sellers shall, nor shall they permit any of
their respective officers, directors, affiliates, agents or representatives to,
directly or indirectly, (i) solicit, initiate or encourage inquiries or
proposals or conduct or engage in any discussions or negotiations to enter into
any agreement or understanding, with any other person or entity relating to a
merger, business combination, recapitalization or similar corporate event
involving the Company or its Subsidiaries, or relating to the sale of any of the
capital stock of the Company or any material portion of the assets of the
Company or its Subsidiaries or (ii) disclose any nonpublic information relating
to the Company or its Subsidiaries (except as may be required by Applicable Law
(after consultation with Buyer)), or afford access to the properties or the
books and records of the Company or its Subsidiaries, to any other person or
entity that may be considering any such transaction. The Company shall promptly
notify Buyer of its receipt of any inquiries or proposals regarding any such
transaction.
     7.6 Fulfillment of Obligations and Further Assurances. The Sellers shall,
and the Sellers shall cause the Company to, perform all of the covenants and
agreements contained in this Agreement and the Operative Documents to which it
is a party. The Sellers shall, and the Sellers shall cause the Company to, and
the Company shall, take all commercially reasonable steps necessary or desirable
and proceed diligently and in good faith to satisfy each of the conditions to
the obligations of Buyer contained in this Agreement, and the Sellers shall
cause the Company to refrain from, and the Company shall refrain from, taking or
failing to take any action that could reasonably be expected to result in the
nonfulfillment of any such condition. The Buyer shall perform all of the
covenants and agreements contained in this Agreement and the Operative Documents
to which it is a party. The Buyer shall take all commercially reasonable steps
necessary or desirable and proceed diligently and in good faith to satisfy each
of the conditions to the obligations of the Seller contained in this Agreement,
and the Buyer shall refrain from, taking or failing to take any action that
could reasonably be expected to result in the nonfulfillment of any such
condition. The parties hereto agree to execute and deliver such instruments, and
take such other actions, as may reasonably be required after the Closing to
carry out the terms of this Agreement and to consummate the transactions
contemplated hereby.
     7.7 Covenant Not to Compete. As a material inducement to cause Buyer to
enter into this Agreement, each Restricted Seller, agrees that for a period of
five (5) years from and after the Closing Date, such Restricted Seller will not
engage, in any region of the world where the Business is currently conducted,
whether as an officer, director, consultant, advisor, agent, employee, partner,
member, stockholder, participant, owner, lender, guarantor, investor or
otherwise, directly or indirectly in a Competing Business; provided, however,
that engagement in a Competing Business for purposes of this Section 7.7 shall
not include: (i) ownership of the Restricted Shares or (ii) ownership of less
than 1% of the outstanding stock of any publicly traded corporation that
otherwise would be considered a Competing Business. If the final judgment of a
court of competent jurisdiction declares that any term or provision of this
Section 7.7 is invalid or unenforceable, the Restricted Sellers and Buyer agree
that this Section 7.7 shall automatically be deemed modified to reduce the
scope, duration, or area of the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable

40



--------------------------------------------------------------------------------



 



term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified.
     7.8 Non-Solicitation. (a)  Each Seller agrees that for a period of three
(3) years after the Closing Date (the “Non-Solicit Term”), such Seller shall
not, directly or indirectly, (i) contact or solicit any customer of the Company
or its Subsidiaries for the purpose of (A) diverting or influencing any such
customer to purchase any products or services from a Competing Business or
(B) marketing, selling, distributing or providing any product or service that
is, or is proposed to be, marketed, sold, distributed or provided by the Company
or its Subsidiaries as of the Closing Date (or that was contemplated as of such
date); (ii) interfere with, disrupt or attempt to disrupt, any present or
prospective relationship, contractual or otherwise, between the Company or its
Subsidiaries and any vendor, supplier, dealer, distributor, customer, employee,
consultant or other Person having business dealings with the Company or its
Subsidiaries; or (iii) except for the Persons identified on Appendix 7.8, hire
or solicit for employment as an employee or consultant or in any similar
capacity any person who is or was an employee or director of, or advisor or
consultant to, the Company or any of its Subsidiaries at the Closing or at any
time during the twelve (12) months preceding the Closing, without the written
consent of Buyer. Notwithstanding the foregoing, upon a Change of Control Event,
the Non-Solicit Term will be reduced from three (3) years from the Closing Date
to two (2) years from the Closing Date.
     (b) Each of the Buyer and the Company agree that for a period of
two (2) years after the Closing Date, each of the Buyer and the Company shall
not, and they shall cause their respective Affiliates not to, directly or
indirectly, hire or solicit for employment as an employee or consultant or in
any similar capacity any person identified on Appendix 7.8, without the written
consent of TradeHelm.
     7.9 Confidential Information. No Seller nor any of its Affiliates shall at
any time use or disclose to or for the benefit of any Person other than Buyer,
the Company or the Subsidiaries, any information, knowledge or data relating to
the Business (including, without limitation, information relating to accounts,
financial dealings, transactions, trade secrets, intangibles, customer lists,
pricing lists, processes, plans and proposals), whether or not marked or
otherwise identified as confidential or secret. Notwithstanding the foregoing,
this covenant shall not apply to: (i) information, knowledge or data that is or
becomes generally available to the public other than as a result of disclosure
by a Seller, (ii) information, knowledge or data that is rightfully disclosed to
the Seller by a third-party, or (iii) information, knowledge or data solely
related to the TradeHelm Assets.
     7.10 Acknowledgments. Each Seller acknowledges that, in view of the nature
of the Business and the business objectives of Buyer in entering into this
Agreement and the transactions contemplated hereby, the restrictions contained
in Sections 7.7, 7.8, and 7.9 are reasonably necessary to protect the legitimate
business interests of Buyer, the Company and the Subsidiaries and that any
violation of such restrictions will result in irreparable injury to Buyer, the
Company and the Subsidiaries for which damages will not be an adequate remedy.
Each Seller therefore acknowledges that, if any such restrictions are violated,
without limiting any other remedy that may be available at law or equity, Buyer
and/or the Company, the Subsidiaries

41



--------------------------------------------------------------------------------



 



and any of their Affiliates shall be entitled to preliminary and injunctive
relief against such Seller. Each of the Buyer and the Company acknowledges that,
in view of the nature of the transactions contemplated hereby, the restrictions
contained in Section 7.8(b) are reasonably necessary to protect the legitimate
business interests of TradeHelm, and that any violation of such restrictions
will result in irreparable injury to TradeHelm, for which damages will not be an
adequate remedy. Each of the Buyer and the Company therefore acknowledges that,
if any such restrictions are violated, without limiting any other remedy that
may be available at law or equity, TradeHelm shall be entitled to preliminary
and injunctive relief against the Buyer and/or Company.
     7.11 Seller Release. Except for (i) any claims arising under this
Agreement, which shall be exclusively governed by ARTICLE IX, (ii) any
obligations for accrued but unpaid compensation and benefits that are owed by
the Company or the Subsidiaries to any Seller, (iii) any rights such Seller may
now have or ever has had in its capacity, if applicable, as a director, officer,
employee or agent of the Company or the Subsidiaries to be indemnified against
liabilities, or to benefit from provisions limiting such Seller’s liability, to
the extent provided in the Company’s organizational documents or any
indemnification agreements entered into between the Company and such Seller, or
(iv) rights and claims arising under the Operative Documents, effective as of
the Closing, each Seller on behalf of itself and each of its Affiliates hereby
releases and forever discharges the Company, each of its Subsidiaries and their
respective officers, directors, shareholders and Affiliates, from any and all
actions, causes of action, suits, debts, accounts, claims, contracts, demands,
agreements, controversies, judgments, obligations, damages and liabilities of
any nature whatsoever in law or in equity, whether currently known or unknown,
suspected or claimed, whether pursuant to contract, statute or otherwise, in
each case, arising out of events occurring on or prior to the Closing.
     7.12 Transfer of Title. The Sellers shall, at any time from and after the
Closing, upon the request of Buyer and at Buyer’s expense, do, execute,
acknowledge and deliver, and cause to be done, executed, acknowledged and
delivered, all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney or assurances as may be reasonably required to transfer,
convey, grant and confirm to and vest in Buyer good title to all of the Shares
and the New Company Shares, free and clear of all Liens.
     7.13 Interim Financial Statements and Reports. As promptly as practicable
and in any event no later than thirty (30) days after the end of each calendar
month ending after the date hereof and before the Closing Date (other than the
last calendar month), the Company will deliver to Buyer true and complete copies
of the unaudited balance sheet of the Company and its Subsidiaries and the
related statement of profit and losses for the Company and its Subsidiaries as
of and for such calendar month and the portion of the fiscal year then ended
together with the notes, if any, relating thereto, which financial statements
shall be prepared on a basis consistent with the Financial Statements. As
promptly as practicable, the Company will also deliver to Buyer true and
complete copies of such other regularly-prepared financial statements, reports
and analyses as may be prepared by the Company and its Subsidiaries.
     7.14 Delivery of Estimated Net Working Capital. Not less than three
(3) Business Days prior to the Closing Date, the Sellers’ Representative shall
deliver a copy of the Estimated Net Working Capital to Buyer.

42



--------------------------------------------------------------------------------



 



     7.15 Delivery of TradeHelm Valuation. Not less than five (5) Business Days
prior to the Closing Date, the Sellers’ Representative shall deliver a copy of
an appraisal of the fair market value of TradeHelm rendered by an accounting or
investment banking firm of recognized national standing who is reasonably
acceptable to Buyer (the “TradeHelm Valuation”). If Buyer disagrees with or has
any comments in respect of all or any portion of the TradeHelm Valuation, the
Sellers’ Representative shall, and shall request the accounting or investment
banking firm that rendered the TradeHelm Valuation to, work together diligently
and in good faith with Buyer with a view to resolving such differences and
addressing such comments prior to the Closing Date. Promptly thereafter, but in
no event less than one (1) Business Day prior to the Closing Date, the Sellers’
Representative shall cause such accounting or investment banking firm to reissue
the TradeHelm Valuation in a manner that properly reflects all resolutions
agreed to by Buyer and such accounting or investment banking firm.
     7.16 WARN Act. With respect to all employees of the Company and its
Subsidiaries, the Company and/or any of its Subsidiaries shall be responsible
for providing any notices required to be given and otherwise complying with the
WARN Act or similar statutes or regulations of any jurisdiction relating to any
plant closing or mass layoff (or similar triggering event) caused by the Company
or any of its Subsidiaries, and Buyer shall have no responsibility or liability
under the WARN Act (or any other similar statute or regulation) with respect to
such employees. Schedule 7.16 contains a true and complete list of the names and
the sites of employment or facilities of those individuals who suffered an
“employment loss” (as defined in the WARN Act) at any site of employment or
facility of the Company or any of its Subsidiaries during the ninety (90) day
period prior to the date of this Agreement. Schedule 7.16 shall be updated
immediately prior to the Closing with respect to the ninety (90) day period
prior to the Closing. Prior to the Closing, the Company agrees to provide any
notice required under the WARN Act to any employee of the Company or its
Subsidiaries as may be reasonably requested by Buyer in writing.
     7.17 Company 401(k) Plans. If requested by Buyer in writing at least five
(5) days prior to the Closing, the Company shall terminate any and all Benefit
Plans intended to qualify under Section 401(a) of the Code that include a cash
or deferred arrangement intended to satisfy the provisions of Section 401(k) of
the Code, effective not later than the day immediately preceding the Closing. In
the event that Buyer requests that such 401(k) plan(s) be terminated, the
Company shall provide Buyer with evidence that such 401(k) plan(s) have been
terminated pursuant to resolutions of the Board of Directors of the Company (the
form and substance of which shall be subject to review and approval by Buyer)
not later than the day immediately preceding the Closing. In the event the
Company terminates any 401(k) plan hereunder, Buyer shall, as of the Closing
Date, cover the Company’s employees who were participating in such terminated
plan under the 401(k) plan of Buyer or Holdings in effect as of the Closing
Date.
     7.18 Section 280G Approval. Prior to the Closing Date, the Company shall
submit to the Company’s Shareholders for approval, meeting the requirements of
Section 280G(b)(5)(B) of the Code and the applicable rulings and final
regulations thereunder, any payments and/or benefits that may separately or in
the aggregate, constitute “parachute payments,” within the meaning of Section
280G(b)(2) of the Code and the applicable rulings and final regulations
thereunder (“Section 280G Payments”), such that the deduction of such payments
and benefits will not be limited by the application of Section 280G of the Code
and the applicable rulings and

43



--------------------------------------------------------------------------------



 



final regulations thereunder. Prior to the Closing, the Company shall deliver to
Buyer certification that (a) the Company Shareholder vote was solicited in
conformity with Section 280G(b)(5)(B) of the Code and the applicable rulings and
final regulations thereunder and the requisite Company Shareholder approval was
obtained with respect to any Section 280G Payments that were subject to the
Company Shareholder vote, or (b) that the Company Shareholder approval of
Section 280G Payments was not obtained and as a consequence, that such payments
and/or benefits shall not be made or provided to the extent that they would
cause any amounts to constitute Section 280G Payments, pursuant to waivers of
those payments and/or benefits duly executed by the affected individuals prior
to the Company stockholder vote. The Company shall forward to Buyer prior to
submission to the Company’s stockholders copies of all documents prepared by the
Company in connection with this Section 7.18.
     7.19 Continued Indemnification. All rights to indemnification, expense
advancement and exculpation existing in favor of any present or former director,
officer or employee of the Company as provided in the organizational documents
of the Company as in effect on the date hereof shall survive the Closing for a
period of at least six (6) years after the Closing Date (or, in the event any
relevant claim is asserted or made within such six year period, until final
disposition of such claim) with respect to matters occurring at or prior to the
Closing Date, and no action taken during such period shall be deemed to diminish
the obligations set forth in this Section 7.19.
ARTICLE VIII
CONDITIONS PRECEDENT
     8.1 Conditions to Obligations of Buyer. The obligations of Buyer to perform
this Agreement and close the transactions contemplated hereby are subject to the
satisfaction, on or prior to the Closing Date, of the following conditions
unless (subject to Section 13.7) waived (in whole or in part) in writing by
Buyer:
          (a) Approvals. All authorizations, consents, filings and approvals
disclosed on Schedule 4.3 shall have been duly obtained, made or given, shall be
in form and substance reasonably satisfactory to Buyer, shall not be subject to
the satisfaction of any condition that has not been satisfied or waived and
shall be in full force and effect.
          (b) Litigation. No action, suit or other proceedings shall be pending
before any Governmental Authority seeking or threatening to restrain or prohibit
the consummation of the transactions contemplated by this Agreement, or seeking
to obtain damages in respect thereof, or involving a claim that consummation
thereof would result in the violation of any law, decree or regulation of any
Governmental Authority.
          (c) Material Adverse Change. There shall not have been any Material
Adverse Change.
          (d) Representations, Warranties and Covenants. The representations and
warranties of the Company and the Sellers contained in this Agreement shall be
accurate and complete in all material respects as of the Closing Date as though
made on and as of such date (except for those representations and warranties
that are made as of a particular date) and shall

44



--------------------------------------------------------------------------------



 



not contain any untrue statement or omit to state any material fact necessary in
order to make the statements and information contained therein not misleading
(except that such representations and warranties which are qualified as to
materiality shall be accurate and complete in all respects), and the Company and
the Sellers shall have performed and complied in all respects with all
covenants, agreements and conditions required to be performed, satisfied or
complied with by them hereunder on or prior to the Closing.
          (e) Accounts. Buyer shall have received evidence that all authorized
signatories on accounts, safe deposit boxes, lockboxes and other depositories of
funds of the Company and its Subsidiaries are only Persons designated by Buyer.
          (f) Secretary’s Certificate. The Company shall have delivered to Buyer
a certificate executed by the Secretary of the Company dated as of the Closing
Date, certifying that the attached thereto are true and complete copies of
(i) the Company’s articles of incorporation, (ii) the Company’s bylaws,
(iii) the resolutions of the Company’s board of directors authorizing the
execution, delivery and performance of this Agreement and the Operative
Documents and the consummation of the transactions contemplated hereby and
thereby, (iv) the resolutions of the Shareholders authorizing the execution,
delivery and performance of this Agreement and the Operative Documents and the
consummation of the transactions contemplated hereby and thereby and (v) a
certificate of good standing (or similar certificate) for the Company issued by
the Secretary of State of the State of Illinois.
          (g) FIRPTA Affidavit. The Company shall deliver an affidavit executed
by an officer of the Company dated as of the Closing Date, in a form and
substance required under the United States Treasury Regulations
Sections 1.1445-2(c)(3) and 1.897-2(h)(2), stating that the Company is not and
has not been a United States real property holding corporation (as defined in
Section 897(c)(2) of the Code) during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.
          (h) Proprietary Information and Non-Competition Agreements. Buyer and
each employee of the Company shall have entered into a Proprietary Information
and Non-Competition Agreement in the form attached hereto as Exhibit C (the
“Proprietary Information and Non-Competition Agreements”), and such agreement
shall be in full force and effect at and as of the Closing, without amendment or
modification.
          (i) Resignations. Buyer shall have received resignations, effective as
of the Closing Date in form and substance satisfactory to Buyer, of all
directors and, to the extent requested in writing by Buyer within two
(2) Business Days prior to the Closing Date, any officer of the Company and its
Subsidiaries (other than the Foreign Subsidiary).
          (j) Board Minutes of the Foreign Subsidiary. Buyer shall have received
minutes of the board of directors of the Foreign Subsidiary, duly adopted and
effective as of the Closing Date, in form and substance reasonably satisfactory
to Buyer, containing resolutions authorizing (i) the appointment of directors
designated by Buyer not less than two (2) Business Days prior to the Closing
Date and (ii) immediately after such appointment, the resignation of Braden
Janowski as a director of the Foreign Subsidiary.

45



--------------------------------------------------------------------------------



 



          (k) Stock Certificates. The Shareholders shall have delivered to Buyer
stock certificates representing all of the Shares, duly endorsed in blank or
accompanied by stock powers duly executed in blank, and the Company shall have
delivered to Buyer stock certificates representing all of the New Company
Shares.
          (l) Legal Opinion. Reed Smith LLP, legal counsel to the Company and
the Sellers, shall deliver an opinion, in the form of Exhibit C hereto, to
Buyer, dated as of the Closing Date.
          (m) Operative Documents. Buyer shall have received copies of each
Operative Document to which it is a party duly executed by each of the other
parties thereto.
          (n) Release of Encumbrances. The Company shall have delivered to Buyer
evidence, in form and substance reasonably satisfactory to Buyer, of the
termination and release of all Liens on the assets and properties of the Company
or any of its Subsidiaries and of the termination of any related financing
statements.
          (o) TradeHelm Valuation. The TradeHelm Valuation shall be delivered to
Buyer.
          (p) Stock Options. There shall not be outstanding any Employee Option
(other than Employee Options that will automatically terminate upon consummation
of the Closing in accordance with Section 2.8).
          (q) Transition Services. TradeHelm shall have duly executed and
delivered to Buyer a Transition Services Agreement, dated as of the Closing
Date, in the form of Exhibit D hereto.
          (r) Updated Schedules. Buyer shall not have determined, in its sole
and absolute discretion, that as a result of any information disclosed in the
supplemented or amended Schedules delivered by the Company or any Seller
pursuant to Section 7.2(b) that it is inadvisable for Buyer to consummate the
transactions contemplated by this Agreement.
     8.2 Conditions to Obligations of The Sellers. The obligations of the
Sellers to perform this Agreement and close the transactions contemplated hereby
are subject to the satisfaction, on or prior to the Closing Date, of the
following conditions unless (subject to Section 13.7) waived in writing (in
whole or in part) by the Sellers’ Representative.
          (a) Representations, Warranties and Covenants. The representations and
warranties of Buyer contained in this Agreement shall be accurate and complete
in all material respects on and as of the Closing Date and do not contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements and information of Buyer contained in ARTICLE VI
herein not misleading, and Buyer shall have performed and complied in all
respects with all covenants and agreements and conditions required to be
performed, satisfied or complied with by it hereunder on or prior to the
Closing.
          (b) Litigation. No action, suit or other proceedings shall be pending
before any Governmental Authority seeking or threatening to restrain or prohibit
the consummation of

46



--------------------------------------------------------------------------------



 



the transactions contemplated by this Agreement, or seeking to obtain damages in
respect thereof, or involving a claim that consummation thereof would result in
the violation of any law, decree or regulation of any Governmental Authority
having appropriate jurisdiction.
          (c) Buyer’s Certificate. Buyer shall have delivered to the Sellers’
Representative a certificate of a duly authorized officer of Buyer, in a form
satisfactory to the Sellers’ Representative, dated as of the Closing Date,
certifying that the attached thereto are true and complete copies of the
resolutions of Buyer’s board of directors or of a special committee of the
Buyer’s board of directors authorizing the execution, delivery and performance
of this Agreement and the Operative Documents and the consummation of the
transactions contemplated hereby and thereby.
          (d) Operative Documents. Such Seller shall have received copies of
each Operative Document to which it is a party duly executed by each of the
other parties thereto.
ARTICLE IX
INDEMNITY
     9.1 Survival. All representations and warranties of the parties contained
in this Agreement shall survive the Closing Date until eighteen (18) months
after the Closing Date, other than the representations contained in
(i) Sections 4.1, 4.2, 4.4, 4.19, 5.1, 5.4, 6.1, 6.2 and 6.5, which shall
survive indefinitely and (ii) Sections 4.9, 4.13, 4.16, 4.25 and 4.26, which
shall survive until sixty (60) days following the expiration of all statutes of
limitations applicable to the matters covered thereby, including any extensions
thereof (the representations and warranties referred to in clauses (i) and
(ii) of this Section 9.1, and the representations and warranties set forth in
Section 4.10, are collectively referred to as the “Excepted Matters”); provided,
however,  that representations which are the basis for claims asserted under
this Agreement prior to the expiration of such applicable time periods shall
also survive until the final resolution of those claims. Covenants and other
agreements contained in this Agreement shall survive the Closing. The right to
indemnification, payment of damages and other remedies based on representations,
warranties, covenants and obligations in this Agreement shall not be affected by
any investigation conducted or any knowledge acquired (or capable of being
acquired) at any time, whether before or after the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with any such representation,
warranty, covenant or obligation.
     9.2 Sellers’ Indemnification. Subject to the provisions of this ARTICLE IX,
the Sellers, jointly and severally, shall indemnify and hold harmless Buyer, the
Company, the Company’s Subsidiaries and their respective Affiliates,
stockholders, partners, members, directors, officers, employees and other agents
and representatives from and against any and all direct and indirect
liabilities, judgments, claims, suits, proceedings, settlements, losses,
damages, fees, Liens, Taxes, penalties, interest obligations, expenses
(including costs of investigation and defense and reasonable attorney and other
professional advisor and consulting fees and expenses) whether or not involving
a third party (collectively, “Losses”) incurred or suffered by any such person
(the “Buyer Indemnified Parties”) arising from, by reason of or, in connection
with (a) any misrepresentation or breach of any representation or warranty of
the Company or the Sellers contained in this Agreement (other than the
representations and warranties in

47



--------------------------------------------------------------------------------



 



ARTICLE V) or any certificate or other document or agreement delivered by the
Company or the Sellers pursuant to this Agreement; (b) the nonfulfillment by the
Company or the Sellers of any covenant or agreement made by the Company or the
Sellers in this Agreement or any other Operative Document; or (c) the Benefit
Plans, including without limitation, the Company’s 401(k) plan(s). Subject to
the provisions of this ARTICLE IX, the Sellers, severally and not jointly, shall
indemnify and hold harmless the Buyer Indemnified Parties, from and against any
and all Losses incurred or suffered by any such person arising from, by reason
of or, in connection with any misrepresentation or breach of any representation
or warranty of such Seller contained in ARTICLE V of this Agreement.
     9.3 Buyer’s Indemnification. Subject to the provisions of this ARTICLE IX,
Buyer shall indemnify and hold harmless the Sellers, and their respective
Affiliates, directors, officers, employees and other agents and representatives
from and against any and all Losses incurred or suffered by any such person (the
“Seller Indemnified Parties”) arising from, by reason of or in connection with
(a) any misrepresentation or breach of any representation or warranty of Buyer
contained in this Agreement or any document delivered by Buyer pursuant to this
Agreement; or (b) the nonfulfillment by Buyer of any covenant or agreement made
by Buyer in this Agreement or any other Operative Document.
     9.4 Defense of Claims. If a claim for Losses (a “Claim”) is to be made by a
Buyer Indemnified Party or a Seller Indemnified Party (an “Indemnified Party”),
such Indemnified Party shall give notice in writing (a “Claim Notice”) to
(i) Buyer, in the case of an indemnification claim pursuant to Section 9.2, or
(ii) the Sellers’ Representative, in the case of an indemnification claim
pursuant to Section 9.3 (“Indemnifying Party”), in either case as promptly as
practicable after such Indemnified Party becomes aware of any fact, condition or
event which may give rise to Losses for which indemnification may be sought
under this ARTICLE IX, provided, however, that the failure of any Indemnified
Party to give timely notice hereunder shall not affect rights to indemnification
hereunder, except to the extent the Indemnifying Party is actually prejudiced by
such failure. After receipt of such a notice of a Proceeding, the Indemnifying
Party shall have the right to defend the Indemnified Party against the
Proceeding with counsel of its choice satisfactory to the Indemnified Party,
unless the nature of the claim creates an ethical conflict or otherwise makes it
inadvisable for the same counsel to represent the Indemnified Party and the
Indemnifying Party, so long as (a) the Indemnifying Party notifies the
Indemnified Party in writing within fifteen (15) days after the Indemnified
Party has given notice of the Claim or Proceeding that the Indemnifying Party
will indemnify the Indemnified Party from and against the entirety of any Losses
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Claim or raised in the Proceeding, (b) the
Indemnifying Party provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party will have the
financial resources to defend against the Proceeding and fulfill its
indemnification obligations hereunder, (c) the Proceeding involves only a claim
for money damages and no other relief, and (d) the Indemnifying Party conducts
the defense of the Proceeding in a reasonable manner. The Indemnifying Party
shall not compromise or settle such Proceeding without the written consent of
the Indemnified Party, which consent shall not be unreasonably withheld,
conditioned or delayed. In all other cases the Indemnified Party may defend the
Claim or Proceeding with counsel of its choosing at the reasonable expense of
the Indemnifying Party. The Indemnified Party may, at its own cost, participate
in the investigation, trial and defense of any such

48



--------------------------------------------------------------------------------



 



Proceeding defended by the Indemnifying Party and any appeal arising therefrom.
The parties shall cooperate with each other in connection with any defense and
in any notifications to insurers. If the Indemnifying Party fails to notify the
Indemnified Party within the fifteen (15) day period that it will, or otherwise
fails to, assume the defense of such Proceeding after receipt of notice
hereunder, the Indemnified Party against which such Claim has been asserted
shall (upon delivering notice to such effect to the Indemnifying Party) have the
right to undertake the defense, compromise or settlement of such Proceeding with
counsel of its own choosing at the reasonable expense of the Indemnifying Party
and the Indemnifying Party shall have the right to participate therein at its
own cost.
     9.5 Adjustment. The parties to this Agreement agree that any
indemnification payments made pursuant to this Agreement shall be treated for
tax purposes as an adjustment to the Purchase Price, unless otherwise required
by Applicable Law.
     9.6 Interest. Indemnifiable amounts shall bear simple interest at 7.5% per
annum (payable on the basis of actual days elapsed) from the date the Loss
arises to the date the claim is actually paid. All interest accrued in
accordance with this Section 9.6 on a Loss shall itself form part of the Loss
and shall be subject to indemnification as set forth in this ARTICLE IX.
     9.7 Limitations.
          (a) Notwithstanding anything to the contrary in Section 9.2, except
for Losses in respect of the Excepted Matters or resulting from fraud or
intentional misrepresentation, the Sellers shall have no obligation to indemnify
any Buyer Indemnified Party for Losses under Section 9.2(a): (i) unless the
aggregate amount of the Losses suffered by Buyer Indemnified Parties exceeds on
a cumulative basis an amount equal to Two Hundred Fifty Thousand Dollars
($250,000) (the “Basket”), in which event the Sellers shall (subject to the
following sub-clause (ii)) be liable for the full amount of such Losses,
including the amount initially excluded hereunder, or (ii) in an amount
exceeding Four Million Five Hundred Thousand Dollars ($4,500,000) in the
aggregate.
          (b) Notwithstanding anything to the contrary in Section 9.2, except
for Losses resulting from fraud or intentional misrepresentation, the Sellers
shall have no obligation to indemnify any Buyer Indemnified Party for Losses in
respect of (i) any misrepresentation or breach of any representation or warranty
set forth in Section 4.10, (A) unless the aggregate amount of the Losses
suffered by Buyer Indemnified Parties under this Agreement exceeds on a
cumulative basis an amount equal to the Basket, in which event the Sellers shall
(subject to the following sub-clause (B)) be liable for the full amount of such
Losses, including the amount initially excluded hereunder, or (B) in an amount
exceeding Seven Million Dollars ($7,000,000) in the aggregate; and
(ii) Section 9.2(c) unless the aggregate amount of the Losses suffered by Buyer
Indemnified Parties under this Agreement exceeds on a cumulative basis an amount
equal to the Basket, in which event the Sellers shall be liable for the full
amount of such Losses, including the amount initially excluded in the Basket.
          (c) All claims for indemnification against the Sellers first shall be
satisfied out of amounts included in the Escrow Amount, and next from
cancellation of Restricted Shares that have not been delivered to the Sellers in
accordance the following sentence and, thereafter,

49



--------------------------------------------------------------------------------



 



by the Sellers jointly and severally, in cash. If the amount of aggregate Losses
hereunder shall exceed the Escrow Amount, Buyer shall satisfy any unpaid
indemnification claim against the Sellers by cancelling a number of Restricted
Shares (to the extent such Restricted Shares have not already been delivered to
the Sellers in accordance with Section 2.7) equal to the aggregate dollar amount
of the unpaid indemnification claim divided by an amount equal to the last
reported sales price of one share of Holdings’ Common Stock on the Nasdaq Global
Select Market on the date immediately preceding the date such Restricted Shares
are cancelled. The Sellers acknowledge and agree that Buyer’s exercise of its
rights under the Escrow Agreement and cancellation of Restricted Shares in
accordance with the preceding sentence shall not limit any Buyer Indemnified
Party’s right to recover any amounts owed to it that exceed the Escrow Amount
and the value of the undelivered Restricted Shares that are cancelled.
          (d) Notwithstanding anything to the contrary contained in Section 9.3,
except for Losses in respect of the Excepted Matters or resulting from fraud or
intentional misrepresentation, Buyer shall have no obligation to indemnify any
Seller Indemnified Party for Losses under Section 9.3(a): (i) unless the
aggregate amount of the Losses suffered by the Seller Indemnified Parties
exceeds on a cumulative basis an amount equal to Two Hundred Fifty Thousand
Dollars ($250,000), in which event Buyer shall (subject to the following
sub-clause (ii)) be liable for the full amount of such Losses, including the
amount initially excluded hereunder, or (ii) in an amount exceeding Four Million
Five Hundred Thousand Dollars ($4,500,000) in the aggregate.
          (e) For purposes of determining whether there has been any inaccuracy
or breach of any representation or warranty and the amount of any Loss that is
the subject matter of a claim for indemnification under this ARTICLE IX, each
representation and warranty contained in this Agreement shall be read without
regard and without giving effect to any materiality, Material Adverse Change or
other similar qualification contained in such representation or warranty.
          (f) Notwithstanding anything to the contrary elsewhere in this
Agreement, no party shall, in any event, be liable to any other Person for
(i) any punitive damages of such other Person (provided that such limitation
shall not apply to circumstances involving fraud or the willful
misrepresentation or willful breach of any representation or warranty hereunder)
and (ii) any Losses that are included in the calculation of Net Working Capital
as finally determined pursuant to ARTICLE III.
          (g) The amount of any Losses payable by the Sellers shall be net of
(i) amounts actually recovered under applicable insurance policies from any
other third party with indemnification or contribution obligations (all such
amounts, “Third Party Payments”), and (ii) any actual Tax savings realized by
the Buyer Indemnified Parties resulting from or arising from the incurrence or
payment of any such Losses, after taking into account all the other tax benefit
items available to the Buyer Indemnified Parties. If (i) any Buyer Indemnified
Party receives any Third Party Payments subsequent to an indemnification payment
by the Sellers in respect of the Claim giving rise to the Third Party Payments
and (ii) such Third Party Payments, together with the indemnification payments
made by the Sellers to the Buyer Indemnified Parties, in respect of such Claim
exceed the amount of Losses suffered by the Buyer Indemnified Parties in respect
of such Claim, then such Buyer Indemnified Party shall

50



--------------------------------------------------------------------------------



 



promptly reimburse the Sellers’ Representative (for further distribution to the
Sellers in accordance with their Pro Rata Percentages) for any payment made by
the Sellers to any Buyer Indemnified Person in connection with providing such
indemnification payment up to the lesser of (x) the Third Party Payment actually
received by such Buyer Indemnified Party, (y) the aggregate amount paid by the
Sellers to such Buyer Indemnified Party in respect of the applicable Claim, and
(z) the difference, if a positive number, between the sum of the Third Party
Payments and indemnification payments made by the Sellers in respect of such
Claim less the aggregate amount of Losses suffered by the Buyer Indemnified
Persons in respect of the applicable Claim. The parties agree to treat the
payments by the Sellers as adjustments to the Purchase Price. In the event, any
payments by the Sellers are treated as taxable to any Buyer Indemnified Party,
the Sellers shall increase the payments to such Buyer Indemnified Party by such
amount so that on an after-Tax basis such Buyer Indemnified Party is left with
an amount equal to the Loss for which the Sellers are making indemnification.
          (h) Notwithstanding anything to the contrary elsewhere in this
Agreement, no party shall, in any event, be liable to any other Person under
this ARTICLE IX for (i) any punitive damages of such other Person and (ii) any
Losses that are included in the calculation of Net Working Capital as finally
determined pursuant to ARTICLE III.
     9.8 Further Limits on Indemnification. Except as provided in Section 7.10
or with respect to any intentionally wrongful or fraudulent act or omission of
the Sellers or the Company, the Buyer acknowledges and agrees that its sole and
exclusive monetary remedy with respect to any and all claims relating to the
subject matter of this Agreement shall be pursuant to the indemnification
provisions set forth in this ARTICLE IX. Notwithstanding any provision of this
Agreement to the contrary, except with regard to any to any intentionally
wrongful or fraudulent act or omission of the Sellers or the Company, in no
event shall any Seller be liable for Losses in an aggregate amount which exceeds
that portion actually received by such Seller pursuant to this Agreement of the
(i) Cash Consideration, (ii) the fair market value of the Restricted Shares
determined by reference to the last reported sales price of Holdings’ Common
Stock on the Nasdaq Global Select Market on the date immediately preceding the
date such Restricted Shares are to be cancelled, (iii) the amount of 2008
Earn-Out Payment, if any, and (iv) the amount of 2009 Earn-Out Payment, if any.
Notwithstanding any other provision of this Agreement, nothing herein shall be
interpreted to allow a Buyer Indemnified Party to be indemnified more than once
for the same Loss.
     9.9 Tax Indemnity.
          (a) The Sellers shall be jointly and severally responsible for and
shall indemnify and hold harmless the Buyer Indemnified Parties from and against
any and all Losses arising out of, resulting from or otherwise related to
(i) Taxes of the Company or any of its Subsidiaries for any Pre-Closing Tax
Period, (ii) Taxes imposed on the Company or any of its Subsidiaries pursuant to
Treasury Regulation Section 1.1502-6 (or any analogous or similar state, local,
or foreign Law) as a result of any of those corporations (or any predecessor)
having been a member of any affiliated, consolidated, combined or unitary group
at any time prior to the Closing, and Taxes of any Person otherwise imposed on
the Company or any of its Subsidiaries for any Pre-Closing Tax Period, (iii) any
breach of or inaccuracy in any of the representations or warranties contained in
Section 4.9, (iv) any failure of the Sellers to comply

51



--------------------------------------------------------------------------------



 



with their covenants, agreements or obligations under Section 7.2(a)(xvi) or
ARTICLE X, (v) Taxes imposed on the Company or any of its Subsidiaries for any
Post-Closing Tax Period as a result of any Tax Sharing Agreement entered into by
the Company or any of its Subsidiaries (or any predecessor) prior to the
Closing, and (vi) Taxes imposed on the Company or any of its Subsidiaries as a
result of the TradeHelm Spinoff, provided, however, the Sellers shall have no
obligation to indemnify the Buyer Indemnified Parties for any Taxes under this
Section 9.9(a) except to the extent such Taxes exceed the existing balance (if
any) of the Adjusted Tax Reserve. For the avoidance of doubt, without limiting
the foregoing, the Sellers shall not be liable for any Taxes attributable to the
Company or any of its Subsidiaries in a Post-Closing Tax Period as a result of
the conversion by the Company or any of its Subsidiaries in a Post-Closing Tax
Period from the cash method of accounting to the accrual method of accounting,
provided that there has been no breach of or inaccuracy in the representation
contained in Section 4.9(f).
          (b) Each Seller shall pay to Buyer any amount required to be paid by
it pursuant to Section 9.9(a) within the later of (x) five (5) days after the
Sellers’ Representative receives written notice from any Buyer Indemnified Party
requesting such payment and (y) two (2) days prior to the date that the
indemnified Tax or related expense is required to be paid. The amount of
indemnification for Taxes or related expense pursuant to Section 9.9(a) shall be
computed without regard to the Excluded Tax Benefits and without regard to the
set-off or other utilization of any loss, deduction or Tax credit of any Buyer
Indemnified Party realized in, or attributable to, a Post-Closing Tax Period and
any net operating losses, capital losses or Tax credits of any Buyer Indemnified
Party from a Pre-Closing Tax Period. Notwithstanding any other provision of this
Agreement, Section 9.9(a) shall not be interpreted to allow a Buyer Indemnified
Party to be indemnified more than once for the same Loss.
          (c) Notwithstanding anything in this Agreement to the contrary, the
procedural provisions of this Section 9.9 shall govern all claims for
indemnification with respect to Taxes.
          (d) Any claim for indemnification under this Section 9.9 shall be
brought prior to the date that is sixty (60) days after the expiration of any
applicable statute of limitations (including all periods of extension, whether
automatic or permissive) for the assessment of Tax that gives rise or is related
to the Loss which is the subject of the indemnification claim and shall
thereupon expire, except to the extent that a claim for indemnification has been
asserted in writing prior to such expiration (in which event the claim for
indemnification shall survive until such claim has been resolved).
ARTICLE X
TAX MATTERS
     10.1 Allocation of Tax Liability. In the event Applicable Law does not
require or permit the parties to this Agreement to close state, local or foreign
Tax periods as of the close of the Closing Date, the allocation of Tax liability
between the Pre-Closing Tax Period and the Post-Closing Tax Period comprising a
Straddle Period shall be made in accordance with this Section 10.1 as follows:

52



--------------------------------------------------------------------------------



 



          (a) in the case of Taxes based upon income, gross receipts (such as
sales Taxes) or specific transactions involving Taxes other than Taxes based
upon income or gross receipts, the amount of Taxes attributable to any
Pre-Closing Tax Period or Post-Closing Tax Period included in the Straddle
Period shall be determined by closing the books of the applicable corporation as
of the close of the Closing Date and by treating each of such Pre-Closing Tax
Period and Post-Closing Tax Period as a separate taxable year; and
          (b) in the case of Taxes that are determined on a basis other than
income, gross receipts or specific transactions, the amount of Taxes
attributable to any Pre-Closing Tax Period included in the Straddle Period shall
be equal to the amount of such Taxes for the Straddle Period multiplied by a
fraction, the numerator of which is the number of days in the Pre-Closing Tax
Period included in the Straddle Period and the denominator of which is the total
number of days in the Straddle Period, and the amount of such Taxes attributable
to any Post-Closing Tax Period included in a Straddle Period shall be the excess
of the amount of the Taxes for the Straddle Period over the amount of Taxes
attributable to the Pre-Closing Tax Period included in such Straddle Period.
     10.2 Filing and Payment Responsibility.
          (a) Buyer shall timely prepare and file, or cause to be timely
prepared and filed, all Tax Returns of the Company and its Subsidiaries for, or
that include, Pre-Closing Tax Periods that are required to be filed after the
Closing Date. Buyer shall provide, or cause to be provided, to the Sellers’
Representative a copy of each Income Tax Return for such period no less than
twenty (20) days prior to filing such Tax Return, shall permit Sellers’
Representative to review and comment on such Tax Return, and shall make such
revisions to such Tax Return as are reasonably requested by the Sellers’
Representative to the extent such revisions relate to Taxes of any Pre-Closing
Tax Period, except (i) where a contrary position is required by Applicable Law,
(ii) to the extent such comments, if incorporated in any such Tax Return, would
cause such Tax Return to be prepared in a manner inconsistent with past Tax
Returns, or (iii) to the extent such comments, if incorporated in any such Tax
Return, could reasonably be expected to have an adverse effect (relative to the
benefit to Sellers resulting from incorporating such comments in such Tax
Return) on the liability for Taxes of Buyer, the Company or any of its
Subsidiaries, or any other Affiliate of Buyer in any Post-Closing Tax Period.
          (b) Not later that two (2) Business Days prior to the due date for
payment of Taxes for any Pre-Closing Tax Period, the Sellers shall pay to Buyer
an amount equal to the Taxes for the Pre-Closing Tax Period (as determined in
the case of any Straddle Period in Section 10.1), provided, however, the Sellers
shall be obligated to pay such Taxes only to the extent such Taxes exceed the
existing balance (if any) of the Adjusted Tax Reserve. For the avoidance of
doubt, the amount of Taxes for Pre-Closing Tax Periods owed by the Sellers shall
be computed without regard to the Excluded Tax Benefits. If any Tax Return for,
or that includes, a Pre-Closing Tax Period is filed on extension and at the time
of filing of any such Tax Return the actual amount of such Taxes due that
relates to the Pre-Closing Tax Period exceeds the amount previously determined
to be due pursuant to the first sentence of this Section 10.2(b), the Sellers
shall pay an amount equal to such excess Taxes, but only to the extent the
additional amount due exceeds the then existing balance (if any) in the Adjusted
Tax Reserve. If any Tax Return for, or that includes, a Pre-Closing Tax Period
is filed on extension

53



--------------------------------------------------------------------------------



 



and at the time of filing of any such Tax Return the actual amount of Taxes due
that relates to the Pre-Closing Tax Period is less than the amount previously
determined to be due pursuant to the first sentence of this Section 10.2(b),
Buyer shall pay, or cause to be paid, the amount of such excess Tax payment to
the Sellers to the extent such excess Tax payment was paid by the Sellers and
shall increase the Adjusted Tax Reserve to the extent the amount of such excess
Tax payment previously reduced the Adjusted Tax Reserve.
     10.3 Conduct of Tax Proceedings.
          (a) Buyer shall promptly notify the Sellers’ Representative in writing
upon receipt by Buyer, the Company or any of its Subsidiaries of a written
notice of any pending or threatened Tax Proceeding for which the Sellers may
have liability pursuant to this Agreement; provided, however, no failure or
delay by Buyer to provide notice of a Tax Proceeding shall reduce or otherwise
affect the obligation of the Sellers hereunder except to the extent the Sellers
are actually prejudiced thereby. Except as otherwise provided herein, the
Sellers’ Representative shall have the right to control the conduct of any Tax
Proceeding for which the Sellers are liable under Section 9.9(a) for any Tax
payable with respect to any Pre-Closing Tax Period, by notifying Buyer in
writing within ten (10) days (or such shorter period as may be required by the
notice of the Tax Proceeding) from the receipt from Buyer of the notice
described in the first sentence of this Section 10.3(a) of its intention to
assume control of the conduct of such Tax Proceeding, provided (i) the Sellers
have acknowledged in writing their indemnification obligation for such Taxes to
the extent the Tax Proceeding is resolved against the Company or any of its
Subsidiaries and (ii) the Sellers have provided evidence reasonably satisfactory
to Buyer of their ability to fulfill their indemnification obligations. Buyer
and the Sellers’ Representative shall cooperate with each other in the conduct
of any Tax Proceeding. The Sellers’ Representative shall keep Buyer informed by
providing Buyer with all written materials relating to such Tax Proceeding
received from the relevant Governmental Authority, (ii) Buyer shall be entitled
to participate (at its own expense) in any Tax Proceeding, including having an
opportunity to comment on any written materials prepared in connection with any
Tax Proceeding and attending any conferences relating to any Tax Proceeding and
(iii) the Sellers’ Representative shall not compromise or settle any Tax
Proceeding, without obtaining Buyer’s prior written consent which shall not be
unreasonably withheld (or delayed).
          (b) If the Sellers’ Representative shall elect in writing not to
control or participate in the control of the conduct of a Tax Proceeding
described in Section 10.3(a), or otherwise fail to take control of a Tax
Proceeding which it is entitled to control, Buyer shall have the right to
control the conduct of such Tax Proceeding; provided, however, that Buyer shall
keep the Sellers’ Representative informed of all developments.
          (c) Buyer shall have the right to control the conduct of any Tax
Proceeding involving a Straddle Period. The Sellers’ Representative may
participate in any such Tax Proceeding at its own expense and the Sellers’
Representative shall be kept informed of the progress of such Tax Proceeding.
The Sellers’ Representative’s consent shall be required prior to the settlement
of any Tax Proceeding relating to a Straddle Period, which consent shall not be
unreasonably withheld (or delayed).

54



--------------------------------------------------------------------------------



 



          (d) In the event the resolution of all or a portion of a Tax
Proceeding with respect to a Pre-Closing Tax Period (other than a Straddle
Period) could result in an increase in Taxes or a loss of Tax benefits in a
Post-Closing Tax Period for the Company or any of its Subsidiaries, Buyer or
Buyer’s other Affiliates, the Sellers’ Representative and Buyer shall jointly
control the conduct and resolution of such Tax Proceeding or portion thereof.
          (e) If there is a dispute between the Sellers’ Representative and
Buyer regarding the conduct or resolution of any Tax Proceeding or portion
thereof described in Section 10.3(d), such dispute shall be referred to the Tax
Arbitrator. Each of the Sellers’ Representative and Buyer shall present its
position to the Tax Arbitrator, which shall decide which position shall be
adopted. The Tax Arbitrator shall not be entitled to accept any other position,
unless the Sellers’ Representative and Buyer shall so agree in writing. The
decision of the Tax Arbitrator shall be final and binding, and its fees and
costs shall be paid one-half by the Sellers and one-half by Buyer.
     10.4 Cooperation. After the Closing, Buyer and the Sellers shall promptly
make available or cause to be made available to the other, as reasonably
requested, and to any Governmental Authority, all information, records or
documents relating to Tax liabilities, potential Tax liabilities, or refunds of
or relating to the Company for all Pre-Closing Tax Periods and shall preserve
all such information, records and documents until the later of five (5) years
from the end of the calendar year in which the Closing occurs or the expiration
of any applicable statute of limitations, including any extensions thereof. As
soon as practicable after the Closing Date, but not later than thirty (30) days
thereafter, the Sellers will cause to be delivered to Buyer all of the original
books and records (including work papers) and Tax Returns of the Company which
are in the possession of the Sellers, their Affiliates or their Representatives.
     10.5 Transfer Taxes. Each party shall pay all any sales, use, purchase,
transfer, franchise, deed, fixed asset, stamp, documentary stamp, use or other
Taxes and recording charges (including any penalties and interest)
(collectively, “Transfer Taxes”) (and prepare and file all Tax Returns for such
Transfer Taxes) arising out of or in connection with the transactions effected
pursuant to this Agreement for which each party is liable under Applicable Law,
and each party shall pay its own out-of-pocket expenses associated with the
preparation and filing of such Tax Returns for such Transfer Taxes. The parties
shall cooperate and provide all necessary documentation required for the filing
of the Tax Returns for such Transfer Taxes.
     10.6 Tax Sharing Agreements. Prior to the Closing, the Sellers shall cause
all Tax Sharing Agreements to be terminated, and no additional payments shall be
required to be made thereunder by the Company or any of its Subsidiaries.
     10.7 Closing Date Activities. Each of the Sellers and Buyer agrees not to
engage, and not to cause the Company or any of its Subsidiaries to engage, in
any transaction on the Closing Date outside of the Ordinary Course of Business
that is not otherwise contemplated by this Agreement.

55



--------------------------------------------------------------------------------



 



ARTICLE XI
TERMINATION OF AGREEMENT
     11.1 Events of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned, at any time prior to the
Closing Date:
          (a) by the mutual written agreement of Buyer and the Company;
          (b) by Buyer, if the Company or any Seller breaches any of its
respective representations, warranties, covenants or agreements contained in
this Agreement, and such breach is not, or is not capable of being, cured within
five (5) Business Days after receipt of notice of the breach from Buyer;
          (c) by Buyer, by notice to the Sellers’ Representative, if Buyer shall
have determined, in its sole and absolute discretion, that as a result of any
information disclosed in any supplemented or amended schedule delivered pursuant
to Section 7.2(b) it is inadvisable for Buyer to consummate the transactions
contemplated by this Agreement;
          (d) by the Company, if Buyer breaches any of its representations,
warranties, covenants or agreements contained in this Agreement, and such breach
is not, or is not capable of being, cured within five (5) Business Days after
receipt of notice of the breach from Buyer; and
          (e) by Buyer, on the one hand, or the Sellers, on the other hand, if
any of the conditions to such party’s obligation to close the transactions
contemplated by this Agreement is not satisfied (or waived in writing by such
party) on or prior to March 31, 2008 (the “Termination Date”); provided,
however, that if any such condition is not satisfied as a result of a breach by
any party of its representations, warranties, covenants or agreements contained
in this Agreement, then the party responsible for such breach shall not have the
right to terminate this Agreement pursuant to this clause (d).
     11.2 Effect of Termination. In the event that this Agreement is terminated
in accordance with Section 11.1, this Agreement shall forthwith terminate and
have no further effect and no party shall have any further obligation or
liability (except with respect to those provisions hereof which expressly
survive any termination of this Agreement). Notwithstanding the foregoing, the
termination of this Agreement pursuant to any provision hereof shall not relieve
any party of any liability for any inaccuracy or breach of any representation or
warranty or the nonperformance of any covenant or obligation hereunder and any
such termination shall not be deemed to be a waiver of any available remedy for
any such inaccuracy, breach or nonperformance.
ARTICLE XII
SELLERS’ REPRESENTATIVE
     12.1 Authorization of the Sellers’ Representative.

56



--------------------------------------------------------------------------------



 



          (a) Each of the Sellers hereby designates and appoints, authorizes and
empowers Braden Janowski (the “Sellers’ Representative”) (and each successor
appointed in accordance with Section 12.2) to perform all such acts, on behalf
of each Seller, as are required, authorized or contemplated by this Agreement
and the transactions contemplated hereby, which will include the power and
authority to: (i) execute and deliver all documents necessary or desirable to
carry out the intent of this Agreement; (ii) determine whether the conditions to
Closing in Section 8.2 hereof have been satisfied; (iii) give and receive any
and all notices pursuant to this Agreement and the Escrow Agreement; (iv) act on
behalf of the Sellers with respect to any matter concerning the Restricted
Stock; (v) grant any consent or approval under this Agreement or the Escrow
Agreement; (vi) make all other elections or decisions contemplated by this
Agreement or the Escrow Agreement; (vii) approve waivers, clarifications or
post-Closing modifications to this Agreement or the Escrow Agreement which do
not materially and adversely affect the rights of any one Seller
disproportionately to the other Sellers; (viii) receive any payments
contemplated hereunder on behalf of the Sellers; (ix) review the Schedule of
Adjustment and, if necessary, provide notice to Buyer under Section 3.3 of any
items of disagreement related thereto or approval thereof, and agree upon any
resolution of any dispute with respect thereto; (x) review the Revenue
Statements and, if necessary, deliver an Objection Notice to Buyer under
Section 3.5 of any items of disagreement related thereto or approval thereof,
and agree upon any resolution of any dispute with respect thereto; (xi) prepare
and deliver to Buyer and agree with Buyer upon any changes to the Estimated Net
Working Capital; (xii) act for each Seller with regard to matters pertaining to
indemnification, including the power to compromise any indemnity claim on behalf
of the Sellers, to transact matters of litigation and to act for each Seller
under the Escrow Agreement, provided however, this Section 12.1(a)(xii) shall
not apply to any indemnity claims arising out of any breach or misrepresentation
by any Seller of such Seller’s representations and warranties in ARTICLE V; and
(xiii) perform each such act and thing whatsoever that the Sellers’
Representative may be or is required to do, or which the Sellers’ Representative
in it sole good faith discretion determines is desirable to do, pursuant to or
to carry out the intent of this Agreement and the Escrow Agreement, and to
amend, modify or supplement any of the foregoing.
          (b) Each Seller hereby acknowledges and agrees that the Sellers’
Representative shall be the only person authorized to take any action so
required, authorized or contemplated by this Agreement by any Seller and,
without limiting the generality of the foregoing, each Seller hereby
acknowledges and agrees that Buyer shall be required to provide notices to the
Sellers pursuant to this Agreement solely to the Sellers’ Representative. Each
Seller further designates and appoints the Sellers’ Representative as its agent
for service of process with respect to any disputes regarding or arising out of
this Agreement or the transactions contemplated hereby. Any action taken by the
Sellers’ Representative in the name of or on behalf of any Seller in connection
with any matter arising under this Agreement shall be binding upon such Seller
and its successors, agents and heirs. No Seller will have any cause of action
against the Seller’s Representative for any action taken or not taken, decision
made or instruction given by the Sellers’ Representative under this Agreement,
except for fraud, gross negligence or willful misconduct by the Sellers’
Representative.
          (c) The grant of authority provided for in this Section 12.1: (i) is
coupled with an interest and is being granted, in part, as an inducement to the
Company, the Sellers and

57



--------------------------------------------------------------------------------



 



Buyer to enter into this Agreement and will be irrevocable and survive the
death, incompetency, bankruptcy or liquidation of any Seller and will be binding
on any successor thereto; and (ii) subject to Section 12.2, may be exercised by
the Sellers’ Representative acting by signing as the Sellers’ Representative of
any Seller.
          (d) The Sellers hereby agree, severally as to each Seller only and not
jointly as to or with any other Sellers, to indemnify the Sellers’
Representative (in its capacity as such) in accordance with the Pro Rata
Percentage for each Seller, and to hold the Sellers’ Representative (in its
capacity as such) harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of whatever kind which may at any time be imposed upon, incurred by or asserted
against the Sellers’ Representative in such capacity in any way relating to or
arising out of the Sellers’ Representative’s action or failure to take action
pursuant to this Agreement. Each of the Sellers hereby authorizes the Sellers’
Representative to apply proceeds otherwise distributable to such Seller pursuant
to this Agreement to satisfy any of such Sellers’s obligations under this
ARTICLE XII.
          (e) The agreements in this ARTICLE XII shall survive termination of
this Agreement.
     12.2 Removal and Replacement. If the Sellers’ Representative or its heirs
or personal representatives, as the case may be, advise the Sellers that it is
unavailable to perform it duties hereunder, within three (3) Business Days of
notice of such advice, an alternative Sellers’ Representative will be appointed
by the Sellers. Any references in this Agreement to the Sellers’ Representative
shall be deemed to include any duly appointed successor Sellers’ Representative.
     12.3 Reliance. Buyer may conclusively and absolutely rely, without inquiry,
and until the receipt of written notice of a change of the Sellers’
Representative under Section 12.2, may continue to rely, without inquiry, upon
the actions of the Sellers’ Representative as the actions of each Seller in all
matters referred to in this ARTICLE XII. Each Seller hereby authorizes the other
parties hereto to disregard any notice delivered or other action taken by any
Seller pursuant to this Agreement except for the Sellers’ Representative.
     12.4 Holdback Amount. All reasonable fees and expenses incurred by the
Sellers’ Representative in connection with this Agreement will be paid by the
Sellers in accordance with the Pro Rata Percentage for each Seller; provided
that the Sellers’ Representative will first make payment of such fees and
expenses from the Holdback Amount. The Sellers’ Representative shall not be paid
any separate fee for services to be rendered hereunder. At such time that the
Sellers’ Representative believes that no additional administrative expenses will
be incurred, the Sellers’ Representative shall distribute any remaining funds
from the Holdback Amount, if any, to the Sellers in accordance with the Pro Rata
Percentage for each Seller.

58



--------------------------------------------------------------------------------



 



ARTICLE XIII
MISCELLANEOUS
     13.1 Entire Agreement. This Agreement, any contract terms expressly
incorporated into this Agreement, the schedules, appendices and exhibits to this
Agreement contain the entire agreement among the parties with respect to the
transactions contemplated by this Agreement and supersede all prior agreements
or understandings among the parties.
     13.2 Descriptive Headings; Certain Interpretations. Descriptive headings
are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement. Except as otherwise expressly
provided in this Agreement, the singular includes the plural and the plural
includes the singular and a reference in this Agreement to an Article, Section,
Exhibit or Schedule is to the articles, sections, exhibits or schedules, if any,
of this Agreement. The parties are each represented by legal counsel and have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement
     13.3 Notices. Any and all notices, requests, demands or other
communications required to be given pursuant to this Agreement by any party
shall be in writing and shall be validly given or made to the other party if
served personally, certified or registered, postage prepaid, return receipt
requested or sent by facsimile transmission (with confirmation of successful
transmission). If the notice, request, demand or other communications are served
personally, service shall be conclusively deemed made at the time of service. If
the notice, request, demand or other communications are sent by facsimile
transmission, service shall be conclusively deemed made the first Business Day
following successful transmission. If the notice, demand or other communications
are given by mail, service shall be conclusively deemed made four (4) Business
Days after deposit in the United States mail, addressed to the party to whom the
notice, demand or other communication is to be given. Notices shall be provided
to the following addresses (any of which may be changed upon like notice to the
other parties to this Agreement that would require notice hereunder):
If to Buyer, to:
c/o MarketAxess Holdings Inc.
140 Broadway
New York, New York 10005
Attention: Chuck Hood, General Counsel
Telephone No.: 212.813.6053
Telecopier No.: 212.813.6384
with a copy (which shall not constitute notice) to:
Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Attention: Adam J. Kansler, Esq.
Telephone No.: 212.969.3689
Telecopier No.: 212.969.2900

59



--------------------------------------------------------------------------------



 



If to the Company prior to Closing, to:
Greenline Financial Technologies, Inc.
20 North Wacker Drive, Suite 3800
Chicago, Illinois 60606
Attention: Braden Janowski
Telephone No.: 918.561.6901
Telecopier No.: 918.392.5668
with a copy to (which will not constitute notice):
Reed Smith LLP
10 South Wacker Drive, Suite 4000
Chicago, Illinois 60606-7507
Attention: J. Todd Arkebauer, Esq.
Telephone No.: 312.207.6453
Telecopier No.: 312.207.6400

If to the Sellers or the Sellers’ Representative, to:
c/o TradeHelm, Inc.
5727 South Lewis Ave.
Tulsa, OK 74105
Attention: Braden Janowski, as Sellers’ Representative
Telephone No.: 918.561.6901
Telecopier No.: 918.392.5668
with a copy to (which will not constitute notice):
Reed Smith LLP
10 South Wacker Drive, Suite 4000
Chicago, Illinois 60606-7507
Attention: J. Todd Arkebauer, Esq.
Telephone No.: 312.207.6453
Telecopier No.: 312.207.6400
     13.4 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any counterpart or other
signature delivered by facsimile, electronic mail or portable document format
(.pdf) shall be deemed for all purposes as being good and valid execution and
delivery of this Agreement by that party.
     13.5 Survival. All representations and warranties, agreements and covenants
contained in this Agreement or in any document delivered pursuant to, or in
connection with, this Agreement (unless otherwise expressly provided otherwise
in this Agreement) shall survive the Closing.

60



--------------------------------------------------------------------------------



 



     13.6 Benefits of Agreement. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties to this
Agreement and their respective successors and assigns. This Agreement is for the
sole benefit of the parties to this Agreement and not for the benefit of any
third party.
     13.7 Amendments and Waivers. No modification, amendment or waiver of any
provision of, or consent required by, this Agreement, nor any consent to any
departure from the terms of this Agreement, shall be effective unless it is in
writing and signed by the parties to this Agreement. Any modification,
amendment, waiver or consent shall be effective only in the specific instance
and for the purpose for which it is given.
     13.8 Assignment. This Agreement and the rights and obligations under this
Agreement shall not be assignable or transferable by any party to this Agreement
without the prior written consent of the other party to this Agreement; provided
that Buyer may unilaterally assign all or any of its rights under this Agreement
to any Affiliate of Buyer; provided further that Buyer shall not be released
from any of its obligations hereunder upon such an assignment.
     13.9 Enforceability. It is the desire and intent of the parties to this
Agreement that the provisions of this Agreement shall be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated to be invalid or unenforceable,
the provision shall be deemed amended to delete therefrom the portion
adjudicated to be invalid or unenforceable, with the deletion to apply only with
respect to the operation of the provision in the particular jurisdiction in
which the adjudication is made.
     13.10 Governing Law; Venue; Waiver of Jury Trial.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York.
          (b) The jurisdiction and venue in any action brought by any party
hereto pursuant to this Agreement shall properly and exclusively lie in any
federal or state court located in the State, City and County of New York. By
execution and delivery of this Agreement, each party hereto irrevocably submits
to the jurisdiction of such courts for himself or itself and in respect of his
or its property with respect to such action. The parties irrevocably agree that
venue would be proper in such court, and hereby waive any objection that such
court is an improper or inconvenient forum for the resolution of such action.
The parties further agree that the mailing by certified or registered mail,
return receipt requested, to such party’s address set forth in Section 13.3, of
any process required by any such court shall constitute valid and lawful service
of process against them, without necessity for service by any other means
provided by statute or rule of court.
          (c) Each of the parties hereto hereby knowingly, voluntarily and
intentionally waives any rights it may have to a trial by jury in respect of any
litigation based hereon or arising out of, under or in connection with this
Agreement or any of the other Operative Documents.

61



--------------------------------------------------------------------------------



 



     13.11 Disclosure Schedules. Nothing in any Schedule attached hereto shall
be adequate to disclose an exception to a representation or warranty made in
this Agreement unless such Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the foregoing, the mere listing (or inclusion of a
copy) of a document or other item shall not be adequate to disclose an exception
to a representation or warranty made in this Agreement, unless the
representation or warranty has to do with the existence of the document or other
item itself.
     13.12 Waiver of Conflicts. Buyer agrees to waive (and following the
Closing, agrees to cause the Company and its Subsidiaries to waive) any conflict
that would exclude Reed Smith LLP or its successors from representing the
Sellers or the Sellers’ Representative relating to any claim for Losses under
this Agreement or any other dispute relating to this Agreement, the Operative
Documents, or any related agreement or in any transactions contemplated hereby
or thereby and to waive any privilege that may exist due to Reed Smith’s prior
representation of the Company or its Subsidiaries.
     13.13 Janowski. Notwithstanding the fact that Braden Janowski indirectly
owns the Shares set forth opposite his name on Appendix 2.4 through the Braden
S. Janowski 2008 Irrevocable Trust, Braden Janowski shall be deemed, and agrees
to be treated, as a “Shareholder” and a “Seller” for all purposes of this
Agreement.
* * * *

62



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be duly executed and delivered as of the day and year first above
written.

                  GREENLINE FINANCIAL TECHNOLOGIES, INC.    
 
           
 
  By:   /s/  Braden Janowski    
 
           
 
  Name:   Braden Janowski    
 
  Title:   Chief Executive Officer    
 
                MARKETAXESS TECHNOLOGIES INC.    
 
           
 
  By:   /s/  Richard M. McVey    
 
           
 
  Name:   Richard M. McVey    
 
  Title:   Chief Executive Officer    
 
                SHAREHOLDERS:    
 
      /s/  Braden Janowski                   Braden Janowski    
 
                UBS O’CONNOR LLC F/B/O O’CONNOR PIPES CORPORATE STRATEGIES
MASTER LTD.    
 
           
 
  By:   /s/  Nicholas Nocenho    
 
           
 
  Name:   Nicholas Nocenho    
 
  Title:   Managing Director    
 
                UBS O’CONNOR LLC F/B/O O’CONNOR GLOBAL CONVERTIBLE
ARBITRAGE MASTER LIMITED    
 
           
 
  By:   /s/  Nicholas Nocenho    
 
           
 
  Name:   Nicholas Nocenho    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  UBS O’CONNOR LLC F/B/O O’CONNOR
GLOBAL MULTI-STRATEGY ALPHA MASTER LTD.    
 
           
 
  By:   /s/  Kipp Schrage    
 
           
 
  Name:   Kipp Schrage    
 
  Title:   Managing Director    
 
                OPTION HOLDERS:    
 
  /s/  Inderdeep Singh                   Inderdeep Singh    
 
  /s/  Gabriel Schuetzner                   Gabriel Schuetzner    
 
  /s/  Joseph Wagner                   Joseph Wagner    
 
  /s/  Grigoriy Ginzburg                   Grigoriy Ginzburg    
 
  /s/  Tim Wilcox                   Tim Wilcox    
 
  /s/  Subodh Jain                   Subodh Jain    
 
  /s/  Khushru Dadachanji                   Khushru Dadachanji    
 
  /s/  Jagdish Lakhani                   Jagdish Lakhani    

 



--------------------------------------------------------------------------------



 



             
 
  /s/ Joshua Tolman                   Joshua Tolman    
 
           
 
  /s/ Jagath Mathupala                   Jagath Mathupala    
 
           
 
  /s/ Manuel Montejano                   Manuel Montejano    
 
           
 
  /s/ David Dunwoody                   David Dunwoody    
 
           
 
  /s/ Ryan McNally                   Ryan McNally    
 
           
 
  /s/ Michael Sellers                   Michael Sellers    
 
           
 
  /s/ Ryan Shepherd                   Ryan Shepherd    
 
           
 
  /s/ Dan Hoar                   Dan Hoar    
 
           
 
  /s/ James Johanik                   James Johanik           The undersigned
hereby acknowledges its appointment as the Sellers’ Representative and its
willingness to fulfill the duties of the Sellers’ Representative as contemplated
by this Agreement.           SELLERS’ REPRESENTATIVE    
 
           
 
  By: /s/ Braden Janowski    
 
              Braden Janowski, solely in his capacity         as Sellers’
Representative    

 